 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   DOROTHY G. MARAGLINO,                             Case No.: 19cv0109 LAB (KSC)
12                                   Petitioner,
                                                       ORDER: (1) DENYING PETITION
13                                                     FOR WRIT OF HABEAS CORPUS;
14   v.
                                                       (2) DENYING REQUEST FOR
15                                                     APPOINTMENT OF COUNSEL; and
16   J. ESPINOZA, Warden,                              (3) DENYING CERTIFICATE OF
17                                 Respondent.         APPEALABILITY
18
19   I.    INTRODUCTION
20         Dorothy Maraglino (“Maraglino” or “Petitioner”), a state prisoner proceeding pro
21   se, has filed an Amended Petition for Writ of Habeas Corpus pursuant to 28 U.S.C.
22   § 2254 (“Petition” or “Pet.”), challenging her San Diego Superior Court conviction in
23   case number SCN304686 for first degree murder with special circumstance, conspiracy to
24   commit kidnapping and kidnapping. (See Pet. at 1–2, ECF No. 3.) The Court has
25   reviewed the Petition, the Answer and Memorandum of Points and Authorities in Support
26   of the Answer, the lodgments, the Traverse and all the supporting documents submitted
27   by both parties. For the reasons discussed below, the Court the Petition is DENIED.
28   ///

                                                   1
                                                                             19cv0109 LAB (KSC)
 1   II.   FACTUAL BACKGROUND
 2         The following statement of facts is taken from the California Court of Appeal
 3   opinion, People v. Maraglino, et al., 1 No. D69297, slip op. (Cal. Ct. App. Dec. 29, 2017).
 4   This Court gives deference to state court findings of fact and presumes them to be
 5   correct; Petitioner may rebut the presumption of correctness, but only by clear and
 6   convincing evidence. See 28 U.S.C. § 2254(e)(1) (West 2006); see also Parke v. Raley,
 7   506 U.S. 20, 35-36 (1992) (holding findings of historical fact, including inferences
 8   properly drawn from those facts, are entitled to statutory presumption of correctness).
 9   The appellate court summarized the facts as follows:
10                On April 13, 2012, [Louis] Perez picked up [Brittany] Killgore from
           her apartment under the pretext of taking her on a dinner cruise. Ten
11
           minutes later, Killgore sent her friend a text message saying, “Help.” Four
12         days later, detectives recovered her nude body near Lake Skinner in
           Riverside County. Evidence presented at trial suggested Killgore died
13
           while defendants were acting out a BDSM kidnapping fantasy. [Footnote
14         2: The acronym “BDSM” was used throughout trial to refer to “bondage
           discipline sadomasochism.” As described at trial, the BDSM lifestyle
15
           included defined roles of “master” and “slave,” graphic fantasy writings,
16         and the infliction (and receiving) of pain during “play” sessions.]
17
                  Perez, [Dorothy] Maraglino, and [Jessica] Lopez were active
18         participants in the BDSM lifestyle, respectively occupying roles in their
           household of “master,” “mistress,” and “slave.” Perez and Maraglino were
19
           in a dominant-submissive relationship wherein Perez was the dominant and
20         Maraglino was his submissive. Perez lived in a separate residence but
           often visited Maraglino at her home in Fallbrook, California. Lopez was
21
           Maraglino’s slave and lived in Maraglino’s home.
22
                   As a masochist, Lopez enjoyed receiving pain; Maraglino would
23
           inflict pain on her through BDSM “play.” Although a slave in the
24         Maraglino household, Lopez had been a dominant in the past and in an
           ongoing online relationship with someone named Bella. Maraglino was a
25
           “switch,” meaning she was submissive with Perez and dominant with
26
27
     1
      Maraglino’s direct appeal was consolidated with that of her co-defendants, Louis Perez
28
     and Jessica Lopez. (See Lodgment No. 14 at 21, ECF No. 16-49.)

                                                  2
                                                                                19cv0109 LAB (KSC)
 1   Lopez. Maraglino established written procedures, including a “House
     Manual,” “Perfect Slave Checklist,” and slave contract. She controlled
 2
     everything Lopez did inside and outside the home; Lopez wore a dog collar
 3   stating she was Maraglino’s property. As Maraglino’s master, Perez had
     control over Maraglino’s household, including control over Lopez.
 4
 5          Perez was a sadist and enjoyed inflicting pain on others. In his past
     relationship, he choked Jonie L. almost every time they had sex and
 6
     proposed to have her abducted by strangers. He also restrained Jonie L.
 7   during sex and dragged a heavy chain and knife across her body. There
     were times Jonie L. did not want Perez to engage in certain acts but did not
 8
     feel that using her safe word would be effective. In a different relationship,
 9   Perez choked Angela .M. about 25 to 30 percent of the time during sex,
     either with his hands or with a belt. He told Angelena M. about kidnapping
10
     scenarios he had tried with others. One involved a group of men driving
11   around and taking turns having intercourse with a female in the van; Perez
     asked Angelena M. to act as that female. Although there was testimony
12
     Perez was considered a “safe” player in the BDSM community who acted
13   only with consent, detectives found a video of Perez beating a woman with
     various implements as she begged him to stop and continuing to beat her
14
     past the point of consciousness.
15
            All three defendants had BDSM abduction, torture, and murder
16
     fantasies. Lopez’s diary contained a ciphered writing in which she
17   abducted, tortured, and killed someone she disliked, disposing of the body
     and dousing evidence with bleach. Maraglino authored a writing about
18
     abducting three generations of women, each one “prescribed a method of
19   death” and subjected to sexual torture, torture, and forced suicide.
     Maraglino authored a separate writing, found in Perez’s garage, in which
20
     she slit the throat of a woman while that woman was having sex with
21   Perez. Maraglino made a handwritten list of “hunting ground[s]” for
     vulnerable victims that included ways to dispose of a body and avoid
22
     detection. Perez and Maraglino discussed their abduction fantasies with
23   Dora B., another of Maraglino’s slaves, on two or three occasions. At one
     point, Maraglino asked Dora how she would react if a kidnapped woman
24
     were brought to the home. Dora worried these fantasies “didn’t always
25   take consent into account,” but she “wanted to believe that it was nothing
     more than a fantasy.”
26
27        Perez and Maraglino acted out an abduction fantasy on Nicole A.
     Without prior agreement, Perez and Maraglino picked up Nicole in a
28

                                            3
                                                                          19cv0109 LAB (KSC)
 1         parking lot, blindfolded her, undressed her in the “dungeon” in the
           basement of Maraglino’s home, restrained her, and engaged in BDSM play.
 2
           Thereafter, Nicole voluntarily joined the household for a short period as
 3         Maraglino’s slave.
 4
                  Perez and Maraglino had an open relationship, but Maraglino was
 5         paranoid about losing him to another woman. Nicole’s relationship with
           Maraglino soured because Nicole communicated with Perez directly, rather
 6
           than go through her. As their relationship deteriorated, Maraglino made
 7         threatening statements toward Nicole’s daughter. When Perez began
           seeing Marina V., Maraglino talked about killing Marina and wanting her
 8
           to die a torturous death; in an online forum, she threatened to kill Marina
 9         and Marina’s daughter. Perez and Maraglino briefly broke up over Marina;
           they soon rekindled their relationship and in 2011 conceived a child.
10
11                Although there was some evidence the relationship between Perez
           and Maraglino became more conventional after they reunited, there was
12
           also evidence they remained involved in BDSM. Lopez remained
13         Maraglino’s slave. Maraglino kept her BDSM toys and, on the day of
           Killgore’s disappearance on April 13, 2012, sent Deborah E. a text message
14
           about a forced lactation-torture fantasy. [Footnote 3 omitted.] On the day
15         before Killgore’s disappearance, Perez texted Alda E. about upcoming
           plans to engage in BDSM play with someone he did not like, which to Alda
16
           E. was a “very big red flag.” Alda E. told Perez not to go through with it,
17         but he said it would give him “control to temper my feelings and not hurt []
           someone I want to hurt badly.”
18
19                 Killgore’s close friend, Elizabeth Hernandez, became friends with
           Maraglino in 2011. Hernandez would often visit Maraglino’s home and
20
           bring Killgore with her. Killgore and Hernandez were not involved in
21         BDSM, but both knew that defendants were. Although Maraglino was
           initially friendly with Killgore, she became hostile toward her after she
22
           perceived Killgore flirting with Perez. Maraglino called Killgore “the
23         disease” and “the herpes” when she was not around; asked why Hernandez
           and Killgore were always together; and seemingly in jest, offered to get rid
24
           of Killgore for Hernandez. There was some evidence Maraglino wanted to
25         recruit Hernandez into the BDSM lifestyle because Hernandez seemed
           impressionable and easy to control. On April 13, 2012, the day of
26
           Killgore’s disappearance, Maraglino wrote a letter stating:
27
28   ///

                                                 4
                                                                               19cv0109 LAB (KSC)
 1           “I Dee [Maraglino] do hereby give to Ivan [Perez] all my
           grudges and revenge from my birth till [sic] now. I release my
 2
           anger and entrust justice into Ivan’s hands. I accept Ivan will
 3         decide, design, and dispense the measure of retribution he
           deems appropriate to my enemies, tormenters, and violators.”
 4
 5          Lopez appeared to have a better relationship with Killgore, but she,
     like Maraglino, called Killgore “the disease” and “herpes” and joked, on
 6
     April 13, 2012, that she would make Killgore walk the plank at her pool
 7   party the next day.
 8
            On the afternoon of April 13, 2012, Hernandez visited Maraglino’s
 9   home to return a camera charger. She stayed to socialize with Maraglino
     and Perez; Lopez was not home. Maraglino seemed excited to hear
10
     Killgore was going to move to the east coast, saying Hernandez would
11   finally be “free.” Hernandez told Perez and Maraglino about her recent
     excursion on the Hornblower dinner cruise in San Diego. She said Killgore
12
     seemed very interested in going, and she wanted to take Killgore on a
13   cruise before she moved. Hernandez recalled nothing out of the ordinary
     about her conversation. Perez and Maraglino did not mention having
14
     tickets or plans to go on a dinner cruise that evening.
15
            Killgore and Hernandez lived in the same apartment complex on
16
     Ammunition Road in Fallbrook, as did friends Channy Tal [footnote 4
17   omitted] and Jessica Perry. At 4:38 p.m. [footnote 5: All times are p.m.,
     unless otherwise noted.] on April 13, 2012, Perez knocked on Killgore’s
18
     door. Tal was in the apartment, helping Killgore pack for her upcoming
19   move. Killgore asked Perez how he knew where she lived; Perez replied
     that he had “asked around.” Perez pressed Killgore to come with him on
20
     the Hornblower dinner cruise that night, saying he had two tickets but
21   nobody to go with. Killgore declined. Perez gave Killgore his phone
     number, and security footage showed him leaving the complex at 4:54.
22
     When leaving the apartment, Perez texted Maraglino, “That guy wasn’t
23   successful,” to which Maraglino replied, “Tomorrow is another day.”
24
           A few minutes after Perez left, Killgore texted to ask if he knew
25   anyone who could help move her belongings. At 5:00, Perez texted
     Killgore, “Party with me tonight & you’ll have five guys there in the
26
     morning.” Killgore replied that she would welcome help moving but felt
27   “weird about the partying” because she did not think Maraglino would like
     it.
28

                                           5
                                                                         19cv0109 LAB (KSC)
 1          Killgore told Tal she was uncomfortable accompanying Perez
     because he was in a relationship with Maraglino. Perez responded to
 2
     Killgore’s text, saying Maraglino was “ok with it” and suggesting at 5:19
 3   that Killgore text her to confirm. Killgore replied at 5:26 that she did not
     know Maraglino’s number and did not think Maraglino liked her. Perez
 4
     reassured Killgore that was not the case and gave her Maraglino’s number.
 5   At 5:39, Perez checked in to see if Killgore had contacted Maraglino.
     Killgore replied two minutes later that she had not but would. At 5:42,
 6
     Maraglino searched the Internet on her phone for “San Diego dinner
 7   cruise.” A minute later, Perez texted Killgore to say he was “dressing up to
     go to dinner on the hornblower.”
 8
 9         Killgore called Maraglino and left a voicemail message at 5:55.
     Maraglino called back ten minutes later, and Tal overheard their
10
     conversation. Maraglino seemed friendly and was laughing; she told
11   Killgore to go with Perez on the cruise because she was pregnant and
     would get seasick. After speaking with Maraglino, Killgore decided to go.
12
     She told Tal she had no interest in Perez, but thought it would be her last
13   chance to go on the dinner cruise before she moved to Pennsylvania the
     following week.
14
15          Killgore texted Perez around 6:10 agreeing to go, asking what time
     he would pick her up and when his friends would help her move. At 6:12,
16
     Maraglino searched the Internet on her cell phone for “Hornblower San
17   Diego.” Perez sent Killgore texts at 6:15 and 6:19 asking her to be ready at
     7:30 that night and stating his friends would help her move in the morning.
18
     At trial, the parties stipulated that on April 13, 2012, the Hornblower cruise
19   left the dock in San Diego at 7:00, meaning it would not have been possible
     to make it if they left Fallbrook at 7:30, and that Maraglino, Perez, and
20
     Killgore did not have tickets for the cruise.
21
             Killgore left Tal phone numbers for Perez and Maraglino, saying she
22
     still felt unsure about going. She borrowed two dresses from Tal and got
23   ready to leave. At 6:38, Killgore texted Hernandez that Perez had stopped
     by to ask her out and it was “odd.” Hernandez followed up, and Killgore
24
     texted her at 7:30 that Perez was taking her “[t]o the [H]ornblower and a
25   casino” after Maraglino had given permission. Hernandez testified that this
     plan confused her because Perez and Killgore hardly interacted.
26
27         At 7:31, Perez sent Killgore a text message saying, “I’m running late
     be there in five minutes, can you meet me at the curb? I got stopped at the
28

                                            6
                                                                          19cv0109 LAB (KSC)
 1         front gate.” [Footnote 6: At trial, Perez admitted he knew there were
           surveillance cameras in Killgore’s apartment complex, supporting an
 2
           inference that he tried to park outside their view when picking Killgore up.]
 3         Killgore responded, “At the curb? It’s raining you know. Id [sic]
           appreciate it if you drove into the complex.” Perez responded, “It’s not. I
 4
           don’t want to miss our boat.” Perez called Killgore and evidently agreed to
 5         drive up to her complex. Surveillance footage showed Perez entering the
           complex at 7:36. At 7:37, Perez texted Killgore, “I’m here,” and Killgore
 6
           responded, “I’m out now.” At 7:39, Killgore texted Perry that she was
 7         going with Perez on a dinner cruise and might stop by to visit Perry
           afterwards. Surveillance footage showed someone getting into the
 8
           passenger side of Perez’s car; the car pulled out of the lot around 7:40.
 9         Perez testified that he then drove Killgore to Maraglino’s home to pick up a
           flier, and a neighbor recalled Perez’s car swerving up to Maraglino’s
10
           residence near dusk.
11
                  At 7:50, ten minutes after leaving her apartment complex with Perez,
12
           Killgore sent Tal a text message that read, “Help.” Killgore’s cell phone
13         was closer to Maraglino’s house than to her apartment when she sent that
           text. At 7:57, Perez texted Maraglino, “Kitten?” At that point, Maraglino
14
           and Lopez were shopping at a grocery store located just minutes away from
15         Killgore’s apartment and about 5 to 15 minutes from Maraglino’s home
           (depending on traffic). Around 7:58, Lopez left the store to retrieve her
16
           wallet from Maraglino’s home while Maraglino waited at the checkout
17         aisle.
18
                  Around 8:00, Tal tried three times to contact Killgore. At 8:05, she
19         received a text from Killgore’s phone stating, “Yes I love this party.” Tal
           was suspicious because the message did not resemble Killgore’s texts. She
20
           demanded Killgore call her so she could hear her voice. Tal received
21         another suspicious text message from Killgore’s phone at 8:07 that said,
           “In a few hot guys.” Tal insisted Killgore call her immediately, and
22
           Killgore’s phone made two short calls to Tal at 8:09 and 8:10. Tal texted
23         Killgore that she could not hear her when she called, and Killgore’s phone
           sent Tal a message stating, “Its ok music is too loud.” At trial, Perez
24
           admitted using Killgore’s phone to call her friends while playing loud
25         background music from his car.
26
27   ///
28   ///

                                                 7
                                                                               19cv0109 LAB (KSC)
 1          Meanwhile, Maraglino, who remained at the grocery checkout aisle,
     left missed calls on Lopez’s phone at 8:07 and 8:09. At 8:10, Maraglino
 2
     stepped outside and returned a few seconds later with Lopez. At 8:11,
 3   Perez texted Maraglino, “Come home,” suggesting he was then at
     Maraglino’s home. At 8:12, Lopez and Maraglino were seen on video
 4
     leaving the grocery store.
 5
            Killgore’s friends grew very concerned. At 8:14, Hernandez called
 6
     Killgore; cell location data placed Killgore’s phone near Maraglino’s house
 7   at that time. At 8:21, Hernandez called Maraglino, who lied that she had
     not spoken to Killgore that day. At 8:30, Tal texted Killgore, demanding
 8
     she call her. At 8:40, Perry called Perez, who told her he had left Killgore
 9   downtown at a club. Perez told Perry he had last seen Killgore talking to
     some guys outside the club. He kept repeating that Killgore’s face looked
10
     okay, which struck Perry as odd. Cell location data indicated Perez and
11   Lopez were both in the vicinity of Maraglino’s home in Fallbrook up to
     this point.
12
13          Maraglino, who previously worked for a cell phone company, told
     Perez that cell phones were traceable. Perez then decided to dispose of
14
     Killgore’s phone in downtown San Diego to corroborate the story he had
15   told Perry. At 9:20, cell location data showed Perez driving southbound
     from Fallbrook toward San Diego. Perez had Killgore’s phone with him.
16
     While driving south on the I-15, Perez texted Killgore “Where are you?”
17   and “You’re friends are calling me worried.” He texted Maraglino asking
     about her night, and Maraglino replied that she was having a quiet night at
18
     home. Perez later admitted to using Killgore’s phone to send text messages
19   to her friends. At 10:10, Tal tried again to call Killgore and texted,
     “Should I just call the cops.” Killgore’s phone responded from a
20
     downtown San Diego location, “Im ok.” Perez’s license plate was
21   photographed downtown by a San Diego Police Department license reader
     at 10:34. Perez’s phone and Killgore’s phone remained downtown until
22
     10:51, when Perry tried again to reach Killgore.
23
            At 11:02, Perez called Perry as he was driving north from San Diego
24
     toward Fallbrook. Perez sounded frantic and told Perry he had been
25   driving around looking for Killgore. Perez returned to Maraglino’s home
     after midnight. Thereafter, cell data showed Perez’s and Lopez’s cell
26
     phones moving east toward Temecula. In the early hours of April 14, both
27   Perez’s and Lopez’s cell phones were traced near Lake Skinner and later
     traced returning toward Maraglino’s home. At trial, Perez explained that
28

                                           8
                                                                        19cv0109 LAB (KSC)
 1   he and Lopez wrapped Killgore’s corpse in a tarp and put it in a trailer that
     they hitched to Perez’s car. Perez drove the trailer to Lake Skinner, with
 2
     Lopez tailing his car to cover the trailer’s missing license plate, and the two
 3   dumped the body near Lake Skinner.
 4
            On the morning of April 14, Hernandez confronted Maraglino,
 5   saying she knew Maraglino had spoken to Killgore the previous day.
     Maraglino stuttered and gave the phone to Perez. During the call, Perez
 6
     changed his story two or three times as to what had happened the previous
 7   night.
 8
            Tal and Hernandez went to search for Killgore in her apartment;
 9   when they did not find her, they called the sheriff’s department. Perez
     called Hernandez around noon and offered to drive her around to look for
10
     Killgore; Hernandez told him law enforcement had already arrived.
11   Sheriff’s Deputy James Breneman called Perez, who sounded panicked but
     offered to come talk in person.
12
13          Perez drove to Killgore’s apartment complex on the afternoon of
     April 14. After he parked, surveillance footage showed him doing
14
     something inside his right rear passenger door. Perez told detectives
15   Killgore was flirty, flighty, and that she had been drinking; Killgore’s
     friends did not agree with these characterizations. Perez claimed he had
16
     left Killgore downtown at a club the night before and that Killgore had
17   texted him, “I’m okay.” Deputy Breneman was suspicious when he did not
     find that text on Perez’s phone. He also found it strange that Perez’s car
18
     was caked with fresh mud, given the heavy rains the night before. Perez
19   agreed to provide a voluntary statement at the sheriff’s department and was
     transported there. He consented to a search of his vehicle and was placed
20
     under arrest when deputies found an unlawful weapon inside. Later that
21   afternoon, someone turned in Killgore’s phone in downtown San Diego.
22
           Deputies searched Maraglino’s home on April 15 and 16. On April
23   16, Lopez and Maraglino were gone, and some items seen the previous day
     were missing, as if someone had cleaned up. The sheriff’s department
24
     authorized a search for Maraglino’s truck, which bore the license plate,
25   “Ivnsktn” (“Ivan’s Kitten,” indicating Maraglino was Perez’s “Kitten”).
     Deputies found the truck on April 17 at a hotel parking lot near the San
26
     Diego airport. They forcibly opened a room booked under Maraglino’s
27   name and found Lopez, bleeding at the neck and half naked after an
     apparent suicide attempt. In the room were three copies of a seven-page
28

                                            9
                                                                           19cv0109 LAB (KSC)
 1   handwritten confession letter by Lopez, with a sign above stating, “Pigs
     read this.”
 2
 3           In the letter, Lopez used derogatory language, describing Killgore as
     a “miserable cunt” who had tried to come between Perez and Maraglino.
 4
     Lopez took complete responsibility for Killgore’s death, saying sheriffs had
 5   arrested the “WRONG FUCKING PERSON” in Perez. Lopez claimed she
     alone had grabbed Killgore; slammed her body into the stairs; restrained
 6
     her wrists, ankles, and mouth; subdued her with a Taser; wrapped rope
 7   around her neck to apply and release pressure; attempted to hack up the
     body with power tools; doused the body with bleach; and dumped the body
 8
     near Lake Skinner. The letter described injuries that would likely be found
 9   on Killgore’s body – ligature marks around her neck and wrists, a Taser
     mark near her neck, and bruising and mutilation marks. [Footnote 7: The
10
     letter also contained statements that did not correspond with other
11   evidence, including that the murder happened after 11:15 and that Killgore,
     who did not drive, appeared suddenly at the residence to demand sex with
12
     Perez.] Lopez expressed her love to Maraglino as her slave and pet;
13   sheriffs found a dog collar in the room marking Lopez (alias Rosalin) as
     “Property of Ms. Dee [Maraglino].” There were three copies of the
14
     confession letter in the hotel room, one addressed to “Master Ivan” (Perez),
15   another to “My parents,” and a third to a local media station. Surveillance
     video showed the hotel receptionist making copies of the letter for Lopez
16
     the previous night. Maraglino was in the hotel when Lopez had her letter
17   copied and departed San Diego on the morning of April 17 to visit family
     in Virginia. Deputies accompanied Lopez to the hospital, and she was
18
     arrested thereafter.
19
            Based on Lopez’s letter, deputies focused their search team on the
20
     Lake Skinner area in Riverside County. Later that afternoon on April 17,
21   deputies found Killgore’s nude body about a mile from Lake Skinner. The
     medical examiner determined the cause of death to be ligature
22
     strangulation, with hemorrhaging in her eyes consistent with pressure being
23   intermittently applied and released over a long period. The cricoid
     cartilage of Killgore’s neck had been fractured, indicating someone had
24
     applied more than 33 pounds of pressure on her neck. There were bruises
25   on her legs, a bruise outside her left wrist consistent with the use of
     handcuffs, two cuts forming a “T” on her left wrist, and five small pinprick
26
     marks on the left side of her face, consistent with the use of a stun baton.
27   In addition, there was a deep postmortem cut to Killgore’s left knee with
     marks consistent with the use of a power saw. The lack of maggots was
28

                                           10
                                                                         19cv0109 LAB (KSC)
 1         consistent with the wound having been doused with bleach. There were
           postmortem abrasions on Killgore’s back, consistent with the body being
 2
           rolled down the embankment. There were no internal or external injuries
 3         to Killgore’s genitalia.
 4
                  As lead sheriff’s detective Brian Patterson was driving to Lake
 5         Skinner on April 17, Maraglino called him to say that she and Lopez
           ordered a movie on cable on April 13 called “Adventures of Rin Tin” and
 6
           had spent the night in. Her cable records later indicated she rented “Tintin”
 7         on April 14 and did not rent any movies on the 13th. Maraglino hung up
           after Patterson pressed her on inconsistencies with Perez’s account,
 8
           insisting that he could not get her to contradict Perez.
 9
                  Officers searched Maraglino’s home again on April 19. They
10
           recovered the roll of plastic mentioned in Lopez’s letter and photographed
11         a reciprocating saw blade in a drawer near the hallway. They also
           recovered various images, videos, documents, and BDSM implements from
12
           the home. [Footnote 8: Among these was the “Deed to Dee” and “Perfect
13         Slave” documents, found in the room Maraglino was setting up as a
           nursery. At trial, Maraglino’s counsel presented evidence that the “Deed to
14
           Dee” document was found in a broken glass frame at the bottom of a closet
15         to show that Perez and Maraglino had ceased participating in BDSM by
           April 2012.] Officers recovered a release of liability form in which
16
           Maraglino stated she voluntarily engaged with Perez in BDSM activities,
17         including whipping, beating, and asphyxia, and that she relieved Perez of
           “injuries or loss of life that may result.” They also recovered the April 13,
18
           2012 writing in which Maraglino released her anger to Perez and entrusted
19         him to deliver justice and retribution. Maraglino was arrested in May
           2012.
20
21                A later search of Perez’s vehicle revealed a plastic bag containing
           food wrappers, disposable gloves, a piece of plastic, and a stun baton in
22
           working condition. There was blood on the plastic gloves, pieces of
23         plastic, and the plastic bag matching Killgore’s DNA. Swabs from the
           piece of plastic and the gloves matched Perez’s DNA. The stun baton
24
           contained Perez’s DNA on the straps and handle and Killgore’s DNA on
25         the prongs. There was no semen found in Perez’s car. Tire treads from
           Perez’s car were a possible match to the treads found near Killgore’s body
26
           at Lake Skinner.
27
28   ///

                                                 11
                                                                               19cv0109 LAB (KSC)
 1                 Sheriff’s deputies ultimately found no evidence of blood or semen at
            Maraglino’s home. They recovered a rope and knife from Maraglino’s
 2
            truck but could not connect those items to Killgore’s murder. They also
 3          recovered from Maraglino’s truck a receipt for cleaning products, water,
            paper towels, and rubber gloves purchased on April 14.
 4
 5                A special agent with the Naval Criminal Investigative Service
            searched Perez’s home on base and found additional BDSM writings,
 6
            including Maraglino’s throat-slit fantasy writing. Maraglino’s cell phone
 7          was found a year and a half later, cleared of text data, disassembled, and
            underneath several suitcases in a closet in her brother’s house in Missouri.
 8
            The clothes worn by Maraglino, Perez, and Killgore on April 13 were
 9          never recovered.
10
                   At trial, Perez admitted he had lied to Perry and detectives about
11          taking Killgore downtown, and he admitted taking Killgore’s cell phone
            downtown to match that story. He claimed he had lied to protect
12
            Maraglino but denied doing so to give her more time to clean up. Perez
13          admitted he had misled Killgore into believing they were going on a cruise
            long after they had already missed it in order to get her into his car. He
14
            also admitted telling Becky Z. on October 17, 2013, “everybody had a role
15          to play that night, including myself.” On redirect, Perez explained this
            statement referred only to his role in the cover-up and that he had also told
16
            Becky, “I didn’t kill anybody.”
17
18   (Lodgment No. 14 at 3–21, ECF No. 16-49.)
19   III.   PROCEDURAL BACKGROUND
20          On May 10, 2013, the San Diego District Attorney’s Office filed an amended
21   information charging Maraglino with murder (Cal. Penal Code § 187) (count one), with a
22   kidnapping special circumstance (Cal. Penal Code § 190.2(a)(17)); conspiracy to commit
23   kidnapping (Cal. Penal Code § 182 (a)(1)) (count two); kidnapping (Cal. Penal Code
24   § 207(a)) (count three); torture (Cal. Penal Code § 206) (count four); and attempted
25   sexual battery by restraint (Cal. Penal Code §§ 664, 243.4(a)) (count five). (Lodgment
26   No. 3, Clerk’s Tr. vol. 1 at 12–19, ECF No. 16-34.)
27          Maraglino was tried by jury, along with her co-defendants Perez and Lopez. The
28   jury was sworn on September 9, 2015. (Lodgment No. 3, vol. 6 at 1524, ECF No. 16-

                                                  12
                                                                                 19cv0109 LAB (KSC)
 1   38.) Deliberations began on October 16 (id. at 1593) and verdicts were returned on
 2   October 21, 2015. (Id. at 1599.) The jury found Maraglino guilty on all five counts and
 3   found the special circumstance to be true. 2 (Id. at 1598.) On November 19, 2015, the
 4   trial court sentenced Maraglino to life without the possibility of parole plus a term of life
 5   with the possibility of parole, plus eight years and six months.3 (Lodgment No. 3, vol. 5
 6   at 1419–22, ECF No. 16-37; id., vol. 6 at 1601.)
 7         Maraglino appealed her conviction to the California Court of Appeal. (See
 8   Lodgment No. 6, ECF No. 16-41.) On December 29, 2017, the appellate court affirmed
 9   Maraglino’s convictions in part and reversed them in part. (See Lodgment No. 14, ECF
10   No. 16-49.) The court reversed Maraglino’s convictions for torture and attempted sexual
11   battery by restraint, concluding that there was insufficient evidence to support them. (Id.
12   at 113.) The appellate court affirmed her convictions for first degree felony murder with
13   special circumstance, kidnapping and conspiracy to commit kidnapping. (Id.) The court
14   ordered the abstract of judgment against Maraglino be amended to reflect a new sentence
15   of eight years plus life without the possibility of parole. (See id.)
16         Maraglino filed a petition for review in the California Supreme Court, along with
17   Perez and Lopez. (See Lodgment Nos. 15, 16, 17, ECF Nos. 16-50–16-52.) The
18   petitions were consolidated and denied without comment or citation on April 11, 2018.
19   (See Lodgment No. 18, ECF No. 16-53.)
20
21   2
       The jury found Perez guilty on all five counts and the special circumstance allegation.
22   (Lodgment No. 3, vol. 6 at 1608–12.) Lopez was acquitted of conspiracy to commit
     kidnapping and found guilty on the four remaining counts and the special circumstance
23   allegation. (Lodgment No. 4, Supp. Clerk’s Tr. at 32–36, ECF No. 16-39.)
24   3
       The trial court sentenced Maraglino to life without parole on the murder with special
25   circumstance conviction (count one), plus eight years for conspiracy to commit
26   kidnapping (count two), plus an indeterminate life sentence for torture (count four) and
     six months for attempted sexual battery (count five). The court stayed the sentence for
27   kidnapping (count three) pursuant to California Penal Code section 654. (Lodgment No.
28   3, vol. 6 at 1601–02.)


                                                   13
                                                                                  19cv0109 LAB (KSC)
 1          On February 12, 2019, Maraglino, proceeding pro se, filed the instant Amended
 2   Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 in this Court. (See Pet.,
 3   ECF No. 3.) Respondent filed an Answer and Memorandum in Support of Answer on
 4   July 22, 2019. (ECF No. 15.) Maraglino filed a Traverse on July 29, 2019. (ECF No.
 5   17.)
 6   IV.    SCOPE OF REVIEW
 7          Maraglino’s Petition is governed by the provisions of the Antiterrorism and
 8   Effective Death Penalty Act of 1996 (“AEDPA”). See Lindh v. Murphy, 521 U.S. 320
 9   (1997). Under AEDPA, a habeas petition will not be granted unless the adjudication: (1)
10   resulted in a decision that was contrary to, or involved an unreasonable application of
11   clearly established federal law; or (2) resulted in a decision that was based on an
12   unreasonable determination of the facts in light of the evidence presented at the state
13   court proceeding. 28 U.S.C. § 2254(d); Early v. Packer, 537 U.S. 3, 8 (2002).
14          A federal court is not called upon to decide whether it agrees with the state court’s
15   determination; rather, the court applies an extraordinarily deferential review, inquiring
16   only whether the state court’s decision was objectively unreasonable. See Yarborough v.
17   Gentry, 540 U.S. 1, 4 (2003); Medina v. Hornung, 386 F.3d 872, 877 (9th Cir. 2004). In
18   order to grant relief under § 2254(d)(2), a federal court “must be convinced that an
19   appellate panel, applying the normal standards of appellate review, could not reasonably
20   conclude that the finding is supported by the record.” See Taylor v. Maddox, 366 F.3d
21   992, 1001 (9th Cir. 2004).
22          A federal habeas court may grant relief under the “contrary to” clause if the state
23   court applied a rule different from the governing law set forth in Supreme Court cases, or
24   if it decided a case differently than the Supreme Court on a set of materially
25   indistinguishable facts. See Bell v. Cone, 535 U.S. 685, 694 (2002). The court may grant
26   relief under the “unreasonable application” clause if the state court correctly identified
27   the governing legal principle from Supreme Court decisions but unreasonably applied
28   those decisions to the facts of a particular case. Id. Additionally, the “unreasonable

                                                  14
                                                                                 19cv0109 LAB (KSC)
 1   application” clause requires that the state court decision be more than incorrect or
 2   erroneous; to warrant habeas relief, the state court’s application of clearly established
 3   federal law must be “objectively unreasonable.” See Lockyer v. Andrade, 538 U.S. 63, 75
 4   (2003). “[A] federal habeas court may not issue the writ simply because that court
 5   concludes in its independent judgment that the relevant state-court decision applied
 6   clearly established federal law erroneously or incorrectly. Rather, that application must
 7   also be unreasonable.” Williams v. Taylor, 529 U.S. 362, 411 (2000). “A state court’s
 8   determination that a claim lacks merit precludes federal habeas relief so long as
 9   ‘fairminded jurists could disagree’ on the correctness of the state court’s decision.”
10   Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541
11   U.S. 652, 664 (2004)).
12         Where there is no reasoned decision from the state’s highest court, the Court
13   “looks through” to the underlying appellate court decision and presumes it provides the
14   basis for the higher court’s denial of a claim or claims. See Ylst v. Nunnemaker, 501 U.S.
15   797, 805–06 (1991). If the dispositive state court order does not “furnish a basis for its
16   reasoning,” federal habeas courts must conduct an independent review of the record to
17   determine whether the state court’s decision is contrary to, or an unreasonable application
18   of, clearly established Supreme Court law. See Delgado v. Lewis, 223 F.3d 976, 982 (9th
19   Cir. 2000) (overruled on other grounds by Andrade, 538 U.S. at 75–76); accord Himes v.
20   Thompson, 336 F.3d 848, 853 (9th Cir. 2003). However, a state court need not cite
21   Supreme Court precedent when resolving a habeas corpus claim. See Early, 537 U.S. at
22   8. “[S]o long as neither the reasoning nor the result of the state-court decision contradicts
23   [Supreme Court precedent,]” id., the state court decision will not be “contrary to” clearly
24   established federal law. Id. Clearly established federal law, for purposes of § 2254(d),
25   means “the governing principle or principles set forth by the Supreme Court at the time
26   the state court renders its decision.” Andrade, 538 U.S. at 72.
27   ///
28   ///

                                                  15
                                                                                 19cv0109 LAB (KSC)
 1   V.    DISCUSSION
 2         Maraglino lists two claims in her Petition. In ground one Maraglino contends she
 3   was denied due process when the California Supreme Court failed to overturn her
 4   “remaining” convictions based on insufficient evidence. 4 (See Pet. at 6.) In ground two
 5   she claims she was denied due process because there was insufficient evidence to support
 6   the jury’s true finding that she was a “major participant” in the underlying felony that led
 7   to the Killgore’s death. (Id. at 7, 15–16.) She argues further in ground two that her
 8   sentence to life without the possibility of parole violates the Eight Amendment because
 9   the evidence was insufficient to support the special circumstance true finding. (See id.)
10         A.     Ground One: Sufficiency of Evidence
11         In ground one Petitioner argues her due process rights were violated because there
12   was insufficient evidence to support her “remaining three” convictions. (Pet. at 13.)
13   While the bulk of her argument focuses on her conviction for conspiracy to commit
14   kidnapping (count two), Maraglino also argues, as she did on direct appeal, there was
15   insufficient evidence to support her convictions for kidnapping (count three) and first
16   degree felony murder (count one). (See id. at 13–15, 18.) Although these subclaims are
17   less artfully presented, this Court must construe pro se habeas filings liberally and as
18   such, will address them in turn. See Maleng v. Cook, 490 U.S. 488, (1989); see also see
19   Allen v. Calderon, 408 F.3d 1150, 1153 (9th Cir. 2005).
20                1.     Clearly Established Law
21         It is clearly established that due process clause is violated “if it is found that upon
22   the evidence adduced at the trial no rational trier of fact could have found proof of guilt
23   beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 324 (1979); see also
24   Cavazos v. Smith, 565 U.S. 1, 7 (2011) (per curiam); Juan H. v. Allen, 408 F.3d 1262,
25
26
     4
27    As discussed above, Maraglino’s convictions for torture and attempted sexual battery
     were reversed on direct appeal because of insufficient evidence. (See Lodgment No. 14
28
     at 113.)

                                                   16
                                                                                  19cv0109 LAB (KSC)
 1   1275 (9th Cir. 2005). This Court must review the state court record and view the
 2   evidence in the “light most favorable to the prosecution and all reasonable inferences that
 3   may be drawn from this evidence.” Juan H., 408 F.3d at 1276 (citing Jackson, 443 U.S.
 4   at 319).
 5         A petitioner faces a “heavy burden” when seeking habeas relief by challenging
 6   the sufficiency of evidence used to obtain a state conviction on federal due process
 7   grounds. Juan H., 408 F.3d at 1274. The federal habeas court must “apply the
 8   standards of Jackson with an additional layer of deference” under Section 2254(d)(1).
 9   Id.; see also Coleman v. Johnson, 566 U.S. 650, 651 (2012) (“We have made clear that
10   Jackson claims face a high bar in federal habeas proceedings because they are subject to
11   two layers of judicial deference.”). This doubly deferential standard limits the federal
12   habeas court’s inquiry to whether the state court’s rejection of a sufficiency of the
13   evidence challenge was an objectively unreasonable application of Jackson. Emery v.
14   Clark, 643 F.3d 1210, 1214 (9th Cir. 2011); see also Coleman, 566 U.S. at 651.
15         In evaluating a sufficiency of the evidence claim on federal habeas, courts must
16   look to the applicable state law defining the substantive elements of the crime. Chein v.
17   Shumsky, 373 F.3d 978, 983 (9th Cir. 2004) (en banc) (stating the Jackson standard “must
18   be applied with explicit reference to the substantive elements of the criminal offense as
19   defined by state law.”); see also Juan H., 408 F.3d at 1278 n.14 (citation omitted) (stating
20   that federal habeas courts “look to [state] law only to establish the elements of [the crime]
21   and then turn[s] to the federal question of whether the [state court] was objectively
22   unreasonable in concluding that sufficient evidence supported [the conviction]).” In
23   determining whether the evidence was sufficient, this Court must follow the California
24   courts’ interpretation of its own state law. See Bradshaw, 546 U.S. at 76; Emery, 643
25   F.3d at 1214. However, the “the minimum amount of evidence that the Due Process
26   Clause requires to prove the offense is purely a matter of federal law.” Coleman, 566
27   U.S. at 655.
28   ///

                                                  17
                                                                                 19cv0109 LAB (KSC)
 1           The Jackson standard requires a reviewing court “respect the province of the jury
 2   to determine the credibility of witnesses, resolve evidentiary conflicts, and draw
 3   reasonable inferences from proven facts by assuming that the jury resolved all conflicts in
 4   a manner that supports the verdict.” Walters v. Maass, 45 F.3d 1355, 1358 (9th Cir.
 5   1995). “[C]ircumstantial evidence can be used to prove any fact, including facts from
 6   which another fact is to be inferred, and is not to be distinguished from testimonial
 7   evidence insofar as the jury’s fact-finding function is concerned.” See United States v.
 8   Stauffer, 922 F.2d 508, 514 (9th Cir. 1990). Mere suspicion or speculation, however,
 9   cannot be the basis for creation of logical inferences. See Walters, 45 F.3d at 1358.
10                 2.     Conspiracy to Commit Kidnapping
11           Maralingo claims her conspiracy to commit kidnapping conviction was based on
12   insufficient evidence, in violation of her due process rights. (Pet. at 6, 13-15.)
13   Specifically, she contends she did not she did not conspire, or intend to conspire, with
14   Perez to lure Killgore into accepting a date him under false pretenses in order to facilitate
15   her abduction. (See id.) Respondent argues the state court’s denial of the claim was
16   neither contrary to, nor an unreasonable application of, clearly established law. (See
17   Mem. P. & A. Supp. Answer at 14–23, ECF No. 15-1.)
18                        a.    State Court Opinion
19           Petitioner raised this claim in her petition for review to the California Supreme
20   Court. (See Lodgment No. 16, ECF No. 16-51.) The court denied the petition without
21   comment or citation. (Lodgment No. 18, ECF No. 16-53.) As such, this Court looks
22   through to the last reasoned state court opinion, that of the California Court of Appeal.
23   See Ylst, 501 U.S. at 805–06. The appellate court denied the claim, stating in relevant
24   part:
25                  Perez and Maraglino were convicted of conspiracy to kidnap, in
             violation of section 182. “Section 182 prohibits a conspiracy by two or
26
             more people to ‘commit any crime.’ (§ 182, subd. (a)(1).)” (People v.
27           Johnson (2013) 57 Cal.4th 250, 257 (Johnson).) “‘Conspiracy is an inchoate
             offense, the essence of which is an agreement to commit an unlawful act.’
28

                                                   18
                                                                                  19cv0109 LAB (KSC)
 1   [Citations.] Conspiracy separately punishes not the completed crime, or
     even its attempt. The crime of conspiracy punishes the agreement itself and
 2
     ‘does not require the commission of the substantive offense that is the object
 3   of the conspiracy.’” (Id. at p. 258.) “‘Traditionally the law has considered
     conspiracy and the completed substantive offense to be separate crimes.’”
 4
     (Id. at pp. 258–259.) “The gist of the crime of conspiracy . . . is the
 5   agreement or confederation of the conspirators to commit one or more
     unlawful acts . . . .” (Braverman v. United States (1942) 317 U.S. 49, 53.)
 6
 7          “[A]n agreement to commit a crime, by itself, does not complete the
     crime of conspiracy.” (Johnson, supra, 57 Cal.4th at p. 259; see § 184.)
 8
     There must be proof of an overt act, for “‘“evil thoughts alone cannot
 9   constitute a criminal offense.”’” (Johnson, supra, at p. 259.) Once a
     conspirator has performed an overt act in furtherance of the agreement, the
10
     agreement itself becomes punishable. (Ibid.) Thus, “a conspiracy requires
11   an intentional agreement to commit the offense, a specific intent that one or
     more conspirators will commit the elements of that offense, and an overt act
12
     in furtherance of the conspiracy.” (Id. at p. 266; see CALCRIM No. 415.)
13
            Perez and Maraglino do not challenge the sufficiency of the evidence
14
     supporting a finding that one of them committed one of the enumerated
15   overt acts in the amended information. Instead, their argument centers
     around whether there was sufficient evidence to show an agreement and the
16
     requisite intent to kidnap. [Footnote 25 omitted.] Perez claims there was
17   sufficient evidence he and Maraglino tried to get Killgore to go out with him
     on a date but insufficient evidence they agreed or intended to kidnap
18
     Killgore. For example, Perez argues Maraglino’s Internet searches for
19   “dinner cruise” and “Hornblower San Diego” merely indicated their interest
     in Perez taking Killgore on a cruise.
20
21         Maraglino likewise tries to recast the evidence in her favor. She
     focuses on the lack of DNA evidence recovered from her home and suggests
22
     as one possibility that Perez killed Killgore in his car. Alternatively, she
23   suggests Perez may have taken Killgore to Maraglino’s home and killed her
     there while Maraglino was still at the grocery store. Maraglino claims her
24
     Internet searches for “dinner cruise” and her text to Perez that “Tomorrow is
25   another day” did not demonstrate the formation of a conspiracy. She further
     argues her fantasy writing about the torture and murder of three generations
26
     of women is not sufficiently similar to the facts surrounding Killgore’s death
27   to support an inference of intent.
28

                                           19
                                                                         19cv0109 LAB (KSC)
 1          These points go to the weight of the evidence, not the sufficiency.
     (Brown, supra, 59 Cal.4th at p. 104.) The jury’s verdict “‘“may not reversed
 2
     simply because the circumstances might also be reconciled with a contrary
 3   finding.”’” (Id. at p. 106.) As the People argue, the appropriate question is
     whether, when interpreted in the light most favorable to the jury’s verdicts,
 4
     there was sufficient evidence from which the jury could reasonably convict
 5   Maraglino and Perez of the relevant offenses. We may reverse for
     insufficient evidence only when there is “‘no hypothesis whatever’” to
 6
     support the jury’s verdict. (People v. Bolin (1998) 18 Cal.4th 297, 331.)
 7
            Applying that standard, there was ample evidence from which the jury
 8
     could find Maraglino and Perez guilty of a conspiracy to kidnap. Contrary
 9   to their contentions, there was sufficient evidence of both an intent and
     agreement to kidnap Killgore.
10
11         As to intent, as we have already discussed in relation to the
     kidnapping charge, there was substantial evidence of an intent to kidnap
12
     based on defendants’ sexual interests and dislike of Killgore. Our earlier
13   analysis applies with equal force here.
14
            There was also sufficient evidence of an agreement between Perez and
15   Maraglino to kidnap Killgore. An agreement to commit an unlawful act
     (here, kidnapping) need not be express. (Johnson, supra, 57 Cal.4th at p.
16
     264 [“‘To prove an agreement, it is not necessary to establish the parties met
17   and expressly agreed; rather, “a criminal conspiracy may be shown by direct
     or circumstantial evidence that the parties positively or tacitly came to a
18
     mutual understanding to accomplish the act and unlawful design.”’”].)
19   There is ample circumstantial evidence Maraglino and Perez came to a
     mutual understanding to accomplish the kidnapping.
20
21         On the afternoon of April 13, Hernandez stopped by and told Perez
     and Maraglino she wanted to take Killgore on the Hornblower cruise. The
22
     conversation seemed routine; there was no discussion of Maraglino or Perez
23   having tickets or Perez wanting to help Killgore move her belongings.
     Hernandez was confused when she later got a text from Killgore saying
24
     Perez wanted to take her out, as Killgore and Perez rarely interacted.
25
           After Hernandez left, Perez showed up unannounced at Killgore’s
26
     apartment and tried to convince her to go on a dinner cruise that night,
27   claiming he had tickets that would go to waste. Killgore was surprised and
     asked how he knew where she lived. She declined to accompany him, and
28

                                           20
                                                                         19cv0109 LAB (KSC)
 1         Perez texted Maraglino, “That guy wasn’t successful.” Maraglino replied,
           “Tomorrow is another day.”
 2
 3                Killgore texted Perez shortly thereafter asking for moving help. Perez
           again pressed her to accompany him. Killgore said she was hesitant because
 4
           Maraglino did not seem to like her; she said she would “need [Maraglino] to
 5         say it was ok” to go. Perez assured her Maraglino bore no ill will and told
           her to text Maraglino. About twenty minutes later, Killgore had yet to
 6
           commit, and Perez asked whether she had spoken to Maraglino. While
 7         Perez was trying to convince Killgore to go, Maraglino searched for “dinner
           cruise” and “Hornblower San Diego.”
 8
 9               Killgore and Maraglino finally spoke at 6:05; Tal overheard their
           conversation. Killgore asked for permission to go on the dinner cruise.
10
           Maraglino was laughing and joking on the other line; she said it was fine
11         because she was pregnant and would get seasick and encouraged Killgore to
           go so her ticket did not go to waste. Killgore then texted Perez, “Ok I talked
12
           to [Maraglino] and she was good with it so i[’]ll go.” Perez told Killgore he
13         would pick her up “by 7:30.” At trial, the parties stipulated that the
           Hornblower cruise was from 7 to 10 p.m. on April 13 and that Perez,
14
           Maraglino, Lopez, and Killgore were not listed among the ticketholders.
15
                  The jury could reasonably infer Maraglino knew from her Internet
16
           searches that Perez and Killgore would miss the cruise. Perez admitted
17         knowing when texting Killgore at 7:32 that he did not “wanna miss our
           boat” that they could not make it. Neither conveyed this information to
18
           Killgore, who texted her friend at 7:39 to say she was going on a cruise.
19         Maraglino and Perez together convinced Killgore to accompany Perez on a
           dinner cruise they knew they would not make. The jury could reasonably
20
           infer they agreed to kidnap Killgore.
21
                 Therefore, viewing the evidence in the light most favorable to the
22
           verdict, there is sufficient evidence from which the jury could find
23         Maraglino and Perez both intended and agreed to kidnap Killgore.
           Substantial evidence supports their conspiracy convictions.
24
25   (Lodgment No. 14 at 49–53.)
26                      b.    Discussion
27         The state court’s conclusion that there was sufficient evidence to support
28   Maraglino’s conviction for conspiracy to commit kidnapping was neither contrary to, nor

                                                 21
                                                                               19cv0109 LAB (KSC)
 1   an unreasonable application of, clearly established law. As the appellate court stated,
 2   conspiracy requires “two or more persons agreeing to commit a crime, along with the
 3   commission of an overt act, by at least one of these parties, in furtherance of the
 4   conspiracy.” People v. Dalton, 7 Cal. 5th 166, 244 (2019) (quoting People v. Homick,
 5   55 Cal. 4th 816, 870 (2012)); People v. Morante, 20 Cal. 4th 403, 416 (1999); see also
 6   Cal. Penal Code § 182(a)(1).
 7         Specifically, the jury was instructed on the elements of conspiracy to kidnap as
 8   follows:
 9               To prove that a defendant is guilty of this crime, the People must
           prove that:
10
11                1.    The defendant intended to agree and did agree with one or more
                        of the other defendants to commit the crime of kidnapping;
12
13                2.    At the time of the agreement, the defendant and one or more of
                        the other alleged members of the conspiracy intended that one
14
                        or more of them would commit the crime of kidnapping;
15
                  3.    One or some of the defendants committed at least one of the
16
                        following alleged overt acts to accomplish the crime of
17                      kidnapping . . . .
18
19   (Lodgment No. 3, vol. 4 at 1175, ECF No. 16-36; see also CALCRIM No. 415.) The
20   jury instruction went on to enumerate 42 alleged “overt acts,” over a dozen of which
21   specifically related acts purportedly done by Maraglino. (See Lodgment No. 3, vol. 4 at
22   1175–81.) Kidnapping is defined as unlawfully moving the victim “by use of physical
23   force or fear, without the person’s consent, and the movement was for a substantial
24   distance.” People v. Williams, 7 Cal. App. 5th 644, 670 (Cal. Ct. App. 2017); People v.
25   Bell, 179 Cal. App. 4th 428, 435 (Cal. Ct. App. 2009); see also Cal. Penal Code § 207(a).
26         Starting with the third conspiracy element, Petitioner does not dispute there was
27   sufficient evidence she committed one of the 42 alleged “overt acts.” Indeed, the
28   evidence of such was overwhelming. For instance, three of the alleged overt acts related

                                                  22
                                                                                 19cv0109 LAB (KSC)
 1   to a phone call Maraglino was alleged to have made to Killgore, during which she gave
 2   Killgore her “permission” to go on a Hornblower dinner cruise with Perez that evening. 5
 3   (See Lodgment No. 3, vol. 4 at 1177.) Cell phone records showed that Maraglino called
 4   Killgore’s cell at 6:05 p.m. on April 13, 2012, shortly after Killgore had texted her at
 5   Perez’s urging. (Lodgment No. 1, Rep.’s Tr. vol. 17 at 3156–57, ECF No. 16-17; vol. 18
 6   at 3275–76, 3347, ECF No. 16-18.) The conversation was overheard by Killgore’s
 7   friend, Channy Tal, 6 who testified that Maraglino told Killgore she was unable to go on
 8   the dinner cruise because of her pregnancy and that she wanted Killgore to use the spare
 9   ticket and go with Perez. (Id., vol. 12 at 2068, 2072–73, 2119, 2123–24, ECF No. 16-12;
10   vol. 18 at 3347.) This evidence alone is sufficient to satisfy the overt act element. See
11   People v. Russo, 25 Cal. 4th 1124, 1128 (2001) (holding a “jury need not agree on a
12   ///
13
14
     5
         The jury instructions for alleged overt acts 12, 13 and 14 were as follows:
15
16           OVERT ACT NO (12) On or about April 13, 2012, Dorothy Grace Marie
             Maraglino responded to a message from Brittany Killgore by calling Brittany
17           Killgore on her cell phone.
18
             OVERT ACT NO. (13) On or about April 13, 2012, Dorothy Grace Marie
19           Maraglino informed Brittany Killgore that Maraglino consented to Killgore going
20           on the dinner cruise with Maraglino’s boyfriend, Louis Ray Perez.
21           OVERT ACT NO. (14) On or about April 13, 2012, Dorothy Grace Marie
22           Maraglino told Brittany Killgore that Maragiono was not able to go on the dinner
             cruise and did not want the previously purchased dinner cruise tickets to go to
23           waste.
24
     (Lodgment No. 3, vol. 4 at 1177.)
25
     6
26     During the course of the proceedings, Channy Tal was married and took the surname
     “Foust.” During the trial, she was referred to by both her maiden and married name. For
27   the sake of consistency, the Court will refer to her by her maiden name. (See Lodgment
28   No. 1, vol. 12 at 1048–49.)


                                                   23
                                                                                 19cv0109 LAB (KSC)
 1   specific overt act as long as it unanimously finds beyond a reasonable doubt that some
 2   conspirator committed an overt act in furtherance of the conspiracy”).
 3         While not disputing the evidence of overt acts, Maraglino argues there was
 4   insufficient evidence to establish that she and Perez had agreed or intended to agree to
 5   kidnap Killgore. 7 Under California law, “[e]vidence is sufficient to prove a conspiracy
 6   to commit a crime ‘if it supports an inference that the parties positively or tacitly came to
 7   a mutual understanding to commit a crime.’” Dalton, 7 Cal. 5th at 244 (quoting People v.
 8   Maciel, 57 Cal. 4th 482, 515–16 (2013)). A factfinder may infer the existence of a
 9   conspiracy from the “conduct, relationship, interests, and activities of the alleged
10   conspirators before and during the alleged conspiracy.” Maciel, 57 Cal. 4th at 515.
11         To prove an agreement, it is not necessary to establish the parties met and
12   expressly agreed. Rather, “a criminal conspiracy may be shown by direct or
13   circumstantial evidence that the parties positively or tacitly came to a mutual
14   understanding to accomplish the act and unlawful design.” People v. Johnson, 57 Cal.
15   4th 250, 264 (2013) (quoting People v. Vu, 143 Cal. App. 4th 1009, 1025 (Cal. Ct. App.
16   2006); see also People v. Thompson, 1 Cal. 5th 1043, 1111 (2016); Maciel, 57 Cal. 4th at
17   515–16; see also Homick, 55 Cal. 4th at 870 (stating that the element of agreeing to
18   commit a crime “must often be proved circumstantially”).
19         Here, Maraglino cannot overcome the double layer of deference this Court must
20   give to the state appellate court’s decision. See Coleman, 566 U.S. at 651. When viewed
21   in its totality and in the light most favorable to the state, there was more than sufficient
22   evidence of an agreement between Perez and Maraglino to kidnap Killgore as part of a
23   bondage, discipline, sadomasochism (BDSM) fantasy. While the evidence against
24   Maraglino was largely circumstantial, there was an abundance of it. With some 40
25
26   7
      Because Lopez was acquitted of the conspiracy to commit kidnapping count, the Court
27   will discuss only evidence relevant a conspiracy between Perez and Maraglino. (See
28   Lodgment No. 4, at 33, ECF No. 16-40.)


                                                   24
                                                                                   19cv0109 LAB (KSC)
 1   witnesses and nearly 400 exhibits introduced over the six week trial, the prosecution
 2   presented evidence in three general categories, (1) Maraglino’s relationships, habits and
 3   proclivities prior to the murder, (2) her actions on the day of the murder and (3) her
 4   actions after Killgore was reported missing. All of this, when viewed together, amounted
 5   to sufficient evidence to support the jury’s conclusion that Maraglino and Perez intended
 6   to, and did, agree to kidnap Killgore.
 7         First, the prosecution presented evidence of Maraglino’s and Perez’s relationship
 8   and their history of participation in BDSM activities. “[T]he existence and nature of the
 9   relationship among the conspirators is undoubtedly relevant to whether such agreement
10   was formed.” Homick, 55 Cal. 4th at 871. As the appellate court noted, there was no
11   dispute that Perez and Maraglino participated in BDSM activities, both together and with
12   numerous other individuals over the years. (See Lodgment No. 1, vol. 8 at 1325–33, ECF
13   No. 16-8; vol. 9 at 1437–38, ECF No. 16-9; vol. 11 at 1824, ECF No. 16-11.) Witnesses
14   who had previously lived at Maraglino’s house as part of a BDSM community testified
15   that Perez and Maraglino were both sadists and the “dominants” of the household. (Id.,
16   vol. 8 at 1329, vol. 9 at 1461–62.) Dora B., who lived in Maraglino’s home as part of a
17   BDSM “family” from October 2010 to July 2011, testified that Maraglino was a sadist in
18   all her BDSM relationships, with the exception of Perez, with whom she assumed a
19   subservient, or “slave” role. (Id., vol. 8 at 1334–1335.)
20         Maraglino was known to be specifically interested in abduction and rape role-
21   playing which included “kidnapping a girl off the street, taking her somewhere, playing
22   with her, beating her, and raping her.” (Id. at 1346–47; vol. 9 at 1415; vol. 11 at 1858,
23   1884.) Sometime in late 2010, Nicole A., a former member of the household, overheard
24   Maraglino ask Dora B., another former housemate, what her reaction would be if a
25   kidnapped woman was brought to the house. 8 (Id., vol. 11 at 1858, 1884.) Writings
26
27
     8
       Nicole A. testified on cross examination that, at the time, she assumed it was a joke to
28
     test Dora B.’s loyalty. (Lodgment No. 1, vol. 11 at 1884.)

                                                  25
                                                                                 19cv0109 LAB (KSC)
 1   recovered from Maraglino’s house in her handwriting contained graphic depictions of
 2   such fantasies. (Id., vol. 16 at 3857-59, ECF No. 16-16; vol. 19 at 3341, ECF No. 16-19;
 3   vol. 21 at 3706-07, ECF No. 16-21.)
 4          Evidence showed that Maraglino and Perez had previously acted out some of these
 5   fantasies with other members of the BDSM community. Nicole A. recounted an incident
 6   which took place in 2010. (See id., vol. 11 at 1822, 1870.) Nicole A. had been in a
 7   dominant/submissive relationship with Perez about a decade before and was interested in
 8   reestablishing a BDSM relationship with him and possibly Maraglino. (Id. at 1815–16,
 9   1823–24.) Perez instructed Nicole A. to drive to Fallbrook, California and then call him
10   for further instructions. (Id. at 1825–26.) She expected that she would get directions to
11   Maraglino’s house and the three would engage in BDSM “play.” (Id. at 1826.) Instead,
12   however, Perez directed Nicole A. to a parking lot of a shopping center and told her to
13   wait for his call. (Id.) After several hours, Perez finally called. He told her to get in a
14   truck that was parked next to her car and put on a blindfold. (Id. at 1828.) Nicole A.
15   was surprised. When she got in the truck, Maraglino was in the driver’s seat; Perez was
16   not there. (Id. at 1829.) Nicole A. put on the blindfold. Maraglino did not speak or
17   acknowledge her. (Id. at 1830.) Maraglino drove for a few minutes and when the truck
18   stopped, a man she presumed to be Perez grabbed her arm, took her inside a house and
19   led her down some stairs. (Id. at 1831–32.) Nicole A., who was still blindfolded, then
20   felt Maraglino taking off her clothes. She heard Perez’s voice, and the sound of him
21   taking photographs. (Id. at 1834.) Maraglino put her in restraints and the three engaged
22   in BDSM behavior. (Id. at 1835–37.) Nicole A. testified that she and Perez had not
23   discussed (and she had not consented to) what they were going to do beforehand but she
24   was ultimately “Okay with it” because she had known Perez previously. (Id. at 1835–
25   36.)
26          While Nicole A. ultimately acquiesced to being taken to Maraglino’s house under
27   those circumstances, a reasonable juror could view this as evidence to show Maraglino
28   and Perez had previously orchestrated scenarios which had at least some hallmarks of a

                                                   26
                                                                                  19cv0109 LAB (KSC)
 1   BDSM abduction fantasy. As discussed above, the existence of a conspiracy can be
 2   inferred from past “conduct, relationship, interests, and activities” of the alleged co-
 3   conspirators. Dalton, 7 Cal. 5th at 244; Maciel, 57 Cal. 4th at 515–16.
 4         In addition, multiple witnesses testified that Maragilno disliked Killgore intensely.
 5   (Lodgment No. 1, vol. 10 at 1611–12, ECF No. 16-10; vol. 13 at 2253–55; vol. 14 at
 6   2380.) She referred to Killgore as a “disease” and “herpes.” (Id., vol. 13 at 2256–57.)
 7   Maraglino was angry that Killgore had once fallen into Perez’s lap while drunk at a
 8   gathering. (Id. at 2253–55.) She also complained about Killgore tagging along with her
 9   friend, Elizabeth Hernandez, whenever Hernandez visited. (Id. at 2254–55.) Maraglino
10   made statements to Hernandez that she “could get rid of [Killgore] for [Hernandez] so
11   [they] weren’t together.” (Id. at 2256.)
12         Viewed in isolation, the evidence of Maraglino’s and Perez’s BDSM activities,
13   abduction fantasies and role-playing, and Maraglino’s dislike of the victim would be
14   insufficient to establish Maraglino’s intent to conspire with Perez in Killgore’s
15   kidnapping. But when viewed within the context of the events of April 13, 2012 and the
16   days that followed, a reasonable juror could conclude there was an agreement between
17   the two, with specific intent to take Killgore against her will. See McDaniel v. Brown,
18   558 U.S. 120, 131 (2010) (“[A] reviewing court must consider all of the evidence
19   admitted by the trial court” in the light most favorable to the verdict.)
20         On the afternoon of April 13, 2012, Hernandez, who was Killgore’s best friend,
21   dropped by Maraglino’s house to return a camera charger.9 (Id., vol. 13 at 2267.) Perez
22   was also there. (Id. at 2273–74.) While visiting with the two, Hernandez mentioned
23
24
     9
25     Hernandez was friends with Maraglino and would drop by her house with some
     regularity. (See Lodgment No. 1, vol. 13 at 2243.) Killgore, who did not drive, often
26
     accompanied Hernandez on visits but did not socialize with Maraglino, Lopez or Perez
27   on her own. (Id. at 2237.) Hernandez and Killgore knew Maraglino, Perez and Lopez
     were involved in the BDSM lifestyle but never participated. (Id. at 2253.)
28

                                                   27
                                                                                  19cv0109 LAB (KSC)
 1   having gone on a Hornblower dinner cruise recently. (Id. at 2281.) Hernandez told
 2   Maraglino and Perez she was planning to take Killgore on a Hornblower cruise as a
 3   belated birthday celebration before Killgore moved back to Pennsylania. (Id. at 2282–
 4   83.) Maraglino asked when Killgore was moving. (Id. at 2277.) When Hernandez told
 5   her Killgore was leaving in four days, Maraglino got “excited.” (Id. at 2277–78.)
 6   Maraglino joked that Hernandez would “finally be free.” (Id. at 2278.)
 7         At the time, neither Maraglino nor Perez mentioned having tickets for a dinner
 8   cruise that night. Yet just a few hours after Hernandez left Maraglino’s home, Perez
 9   showed up unannounced at Killgore’s apartment to invite her to join him on a
10   Hornblower dinner cruise that evening.10 (Id., vol. 12 at 2057.) When Perez arrived,
11   Killgore and her friend, Channy Tal, were packing up Killgore’s belongings for her
12   upcoming move. (Id. at 2051.) Tal stayed in the bedroom while Killgore chatted with
13   Perez in the living room, but she overheard their conversation. (Id. at 2056.) Killgore
14   was surprised to see Perez because she did not know him well. He did not have her
15   phone number and had never been to her apartment before. (Id. at 2055.) When Killgore
16   asked Perez how he knew where she lived, he told her he had “asked around.” (Id. at
17   2058.)
18         Perez told Killgore he had two tickets for a Hornblower cruise that night but
19   Maraglino was unable to go. (Id. at 2059.) He offered the spare ticket to Killgore. (Id. at
20   2060.) Killgore declined, telling him she was going to spend the evening with friends.
21   Perez was persistent. (Id. at 2057, 2060.) Killgore also expressed concern that
22   Maraglino would be upset if she went with Perez. After a few more unsuccessful
23   attempts to convince Killgore to join him on the dinner cruise, Perez left. (Id. at 2060.)
24   Before departing, Perez and Killgore exchanged phone numbers. (Id. at 2062.)
25
26   10
       Surveillance video showed Perez had parked outside the apartment complex and
27   entered on foot at approximately 4:38 p.m., wearing a hoodie which partially obscured
28   his face. (Lodgment No. 1, vol. 13 at 2210–11.)


                                                  28
                                                                                 19cv0109 LAB (KSC)
 1         Perez admitted at trial that he never had tickets for a dinner cruise. (Id., vol. 21 at
 2   3651, ECF No. 16-21; vol. 22 at 3848, ECF No. 16-22.) After he left Killgore’s
 3   apartment, Perez texted Maraglino, “That guy wasn’t successful.” (Id., vol. 15 at 2642-
 4   43; vol. 18 at 3267.) A reasonable juror could infer from this that Maraglino was aware
 5   of Perez’s attempts to convince Killgore to go on a cruise, despite not having tickets.
 6         Surveillance video showed Perez leaving Killgore’s apartment complex a 4:54
 7   p.m. (Id., vol. 13 at 2212.) Killgore and Tal got back to packing and shortly thereafter,
 8   Tal noticed Killgore texting frequently. (Id., vol. 12 at 2064.) Cell phone records and
 9   recovered text messages showed that a few minutes after Perez left, Killgore texted him
10   to ask if he knew anyone who could help her move. (Id., vol. 18 at 3266–67.) He
11   responded via text that if she went out with him that evening, he would have “five guys
12   there in the morning.” (Id. at 3267.) She responded that, while moving help would be
13   appreciated, she did not think Maraglino would approve of her going out with him. She
14   told him she assumed Maraglino did not like her. (Id. at 3267–68.) Perez replied that it
15   was not true and suggested Killgore text Maraglino and ask for her blessing to join him
16   on the cruise. (Id. at 3269–70.) He followed up with another text about 20 minutes later,
17   asking Killgore if she had contacted Maraglino yet. At 5:41 pm, Killgore responded that
18   she would contact Maraglino shortly. (Id. at 3271–72.) Meanwhile, at 5:42 p.m. (before
19   speaking to Killgore), Maraglino conducted an internet search for “San Diego dinner
20   cruise.” (Id., vol. 18 at 3341–42.)
21         Killgore called Maraglino at 5:55 p.m. and left a voicemail. (Id., vol. 12 at 2067;
22   see also id., vol. 18 at 3274.) About ten minutes later, Maraglino called Killgore back.
23   (Id., vol. 12 at 2068; vol. 17 at 3156–57; vol. 18 at 3275–76, 3347.) As discussed above,
24   Tal overheard both sides of the conversation. (Id., vol. 12 at 2068.) Killgore asked
25   Maraglino if it would be okay if she went on the dinner cruise with Perez. Tal heard
26   Maraglino respond that it was fine. (Id. at 2068, 2073.) Maraglino lied and told Killgore
27   that Perez had bought two tickets but she could not go because she was pregnant and was
28   ///

                                                   29
                                                                                  19cv0109 LAB (KSC)
 1   concerned about seasickness. (Id. at 2073.) She told Killgore she did not want the ticket
 2   to go to waste. (Id.) After the call ended, Maraglino conducted an internet search for
 3   “Hornblower dinner cruise.” (Id., vol. 18 at 3341–44, 3359–60.)
 4         At 6:10 p.m., Killgore texted Perez that she would go with him. (Id. at 3347.)
 5   Killgore also texted Hernandez that she was going out with Perez, which Hernandez
 6   thought was strange because the two rarely spoke. Perez texted Killgore that he would
 7   pick her up at her Fallbrook apartment at 7:30 p.m. (Id. at 3277–78.) The San Diego
 8   Hornblower dinner cruise departed at 7:00 p.m. that evening from San Diego Harbor.
 9   (Id., vol. 21 at 3651.)
10         A reasonable juror could view all of this evidence as showing that Perez and
11   Maraglino planned the ruse in an attempt to get Killgore to leave her apartment with
12   Perez voluntarily, in order to avoid detection. In addition, text messages reveal that when
13   Perez arrived to pick up Killgore, he attempted to avoid entering the apartment complex
14   parking lot, where there was video surveillance, claiming he was running late and did not
15   want them to “miss [their] boat.” (Id., vol. 18 at 3282.) He only did so after Killgore
16   insisted he “drive into the complex” because it was raining. (Id. at 3281.)
17         At 7:37 p.m. Perez texted Killgore he had arrived; she is then seen on video
18   surveillance entering his car. (Id., vol. 13 at 2216, vol. 18 at 3282.) At 7:39 p.m.
19   Killgore texted a friend, apologizing for cancelling their plans that evening. At 7:40
20   p.m., Perez’s car exited the apartment complex. (Id. at 2215–17.) Ten minutes later, at
21   7:50 p.m., Killgore texted her friend Tal, “Help.” (Id., vol. 12 at 2081–83; vol. 18 at
22   3282.)
23         Shortly thereafter, at 7:57 p.m., Perez texted Maraglino, “Kitten?” (Id., vol. 18 at
24   3283.) At that time, Maraglino and Lopez were shopping at an Albertson’s a few blocks
25   from Maraglino’s house.11 (Id., vol. 12 at 2133–15; 14 at 2257–64; vol. 18 at 3309.) At
26
27
     11
       Maraglino and Lopez were captured on store camera surveillance at 7:57 p.m.,
28
     checking out at the register. An Albertson’s employee testified that one of them said she

                                                  30
                                                                                   19cv0109 LAB (KSC)
 1   8:11 p.m., Perez texted Maraglino, “Come home.” (Id., vol. 18 at 3285.) They left the
 2   store at 8:12 p.m. (Id., vol. 14 at 2501–03, 2515–13, 2516–2520.) A neighbor of
 3   Maraglino’s reported seeing Perez’s white Ford Explorer pulling into Maraglino’s lot
 4   “kind of fast” at about dusk that evening. (Id., vol. 13 at 2175–77, 2183.) When viewed
 5   in the light most favorable to the verdict, a reasonable juror could infer form all of this
 6   communication back and forth between Perez, Maraglino and Killgore, and Perez’s
 7   attempts to avoid detection, that Perez and Maraglino were executing a plan to get
 8   Killgore to Maraglino’s house against her will.
 9         In addition, there was substantial evidence that Maraglino attempted to cover up
10   the crime in the hours and days after Killgore went missing, which a reasonable juror
11   could consider as circumstantial evidence of her guilt. The jury was instructed that it
12   could consider such attempts to hide or fabricate evidence as “consciousness of guilt” to
13   support the conspiracy conviction, but that such evidence alone was not sufficient. 12
14
15   needed to get her wallet and left the store to retrieve it while the other stayed behind. The
16   one who had left returned to the store at 8:10 p.m., finished the transaction and the two
     departed at 8:12 p.m. (Id., vol. 14 at 2499–500, 2505, 2516–17.)
17
     12
18     The jury was instructed on consciousness of guilt under California standard jury
     instruction, CALCRIM No. 371, as follows:
19
                   If the defendant tried to hide evidence or discourage someone from
20
           testifying against him or her that conduct may show that he or she was aware
21         of his or her guilt. If you conclude that the defendant made such an attempt,
           it is up to you to decide its meaning and importance. However, evidence of
22
           such an attempt cannot prove guilt by itself.
23
                  If the defendant tried to create false evidence or obtain false
24
           testimony, that conduct may show that he or she was aware of his or her
25         guilt. If you conclude that the defendant made such an attempt, it is up to
           you to decide its meaning and importance. However, evidence of such an
26
           attempt cannot prove guilt by itself.
27
                 If someone other than the defendant tried to create false evidence,
28
           provide false testimony, or conceal or destroy evidence, that conduct may show

                                                   31
                                                                                  19cv0109 LAB (KSC)
 1   (Lodgment No. 3, vol. 1146; see also Lodgment No. 1 vol. 26 at 4281–82, ECF No. 16-
 2   26.)
 3          Tal testified that she saw Killgore’s 7:50 p.m. “help” text at 8:02 and immediately
 4   responded with texts and a call to Killgore’s cell phone, asking if she was okay. (Id., vol.
 5   12 at 2082–84, vol. 18 at 3242–45, 3283, 3306, 3308.) At 8:05 p.m., Tal received a
 6   response to her last text (“Are you okay”), saying: “Yes, I love this party.” (Id., vol. 12
 7   at 2085, 2092; vol. 18 at 3284.) Tal was suspicious because it was “not the way
 8   [Killgore] text[ed].” (Id., vol. 12 at 2085.) Tal asked Killgore to call her if she was
 9   “really okay” and received a text response, “In a few, hot guys.” (Id. at 2093; vol. 18 at
10   3284.) Tal remained alarmed by the strange tone of the text and responded by demanding
11   that Killgore call her immediately. (Id., vol. 12 at 2085–92; vol. 18 at 3283.) Two calls
12   were placed from Killgore’s cell phone to Tal at 8:09 p.m. and 8:10 p.m. The first was a
13   hang-up and on the second, Tal heard only loud music. (Id., vol. 12 at 2093.)
14          Shortly thereafter, Tal alerted Hernandez about the situation and Hernandez also
15   attempted to reach Killgore by calling her at 8:12 p.m., with no response. (Id., vol. 18 at
16   3285–86.) At this time, cell phone tower location data indicated Killgore’s phone was
17   “very close” to Maraglino’s Fallbrook home. (Id. at 3306–07, 3311.) At 8:16 p.m.,
18   Hernandez texted Maraglino, “Hey, what’s going on with [Perez] and Brittany.” (Id. at
19   3285–3286.) When she received no response, Hernandez called Maraglino again at 8:21
20
21
            the defendant was aware of his or her guilt, but only if the defendant was
22
            present and knew about that conduct, or, if not present, authorized the other
23          person’s actions. It is up to you to decide the meaning and importance of this
            evidence. However, evidence of such conduct cannot prove guilt by itself.
24
25                 If you conclude that a defendant tried to hide evidence or authorized
            another person to hide evidence you may consider that conduct only against
26
            that defendant. You may not consider that conduct in deciding whether any
27          other defendant is guilty or not guilty.
28
     (Lodgment No. 3, vol. 4 at 1146.)

                                                  32
                                                                                 19cv0109 LAB (KSC)
 1   p.m. This time Maraglino picked up. (Id., vol. 18 at 3286.) Hernandez told Maraglino
 2   she knew Killgore had made plans with Perez and wanted to know where Killgore was.
 3   Maraglino claimed she had no idea what Hernandez was talking about, that she had not
 4   spoken to Killgore, and insisted she would never have done so because she did not like
 5   her. 13 (Id., vol. 13 at 2297–98, 2301; vol. 18 at 3286.)
 6         Maraglino also lied to law enforcement. When she was interviewed by detectives
 7   on April 14, the morning after Killgore went missing, she admitted that Killgore had
 8   called her the day before but claimed Killgore never asked her about going out with Perez
 9   that evening. (Lodgment No. 3, vol. 5 at 1253.) Maraglino maintained that Killgore had
10   only asked her if Perez could help her move. Maraglino told detectives she would never
11   have given permission for Killgore to go out drinking with Perez. (Id.) This was in
12   direct contradiction to what Tal overheard. (See Lodgment No. 1 vol. 12 at 2068, 2073.)
13   It also contradicted what Maraglino told Hernandez—that she never spoke to Killgore at
14   all on April 13. (See id., vol. 13 at 2297–98.)
15         After detectives found Lopez and her “suicide letters” at the Ramada Inn on April
16   17, law enforcement contacted Maraglino again. (Id., vol. 19 at 3504, 3513.) By that
17   time, she had left San Diego for Virginia. (See Lodgment No. 3, vol. 5 at 1257.)
18   Maraglino spoke to Detective Patterson on the phone and told him that on the evening of
19   April 13, she and Lopez had watched a movie, “Adventures of Rin Tin” On Demand.
20   (Id. at 1260; see also Lodgment No. 1, vol. 19 at 3512–16.) Maraglino’s On Demand
21
22
     13
23     After the call between Killgore and Hernandez, there were no cell phone or text
     communications from Perez, Maraglino, Lopez or Killgore’s phone until 8:40 p.m, when
24
     Killgore’s friend, Jessica Perry, called Perez. (Lodgment No. 1, vol. 18 at 3313.) Perez
25   told Perry that he and Killgore had gone to downtown San Diego to “party”; he had seen
     Killgore talking to some guys and then she had disappeared. (Id., vol. 12 at 2149–50.)
26
     Cell tower data, however, indicated that at that time Perez in the vicinity of Maraglino’s
27   Fallbrook house. (Id., vol. 18 at 3313–3314.) Calls from friends to Killgore’s cell phone
     during that time period went straight to voicemail, indicating that the phone had been
28
     turned off. (Id., vol. 12 at 2096–97.)

                                                  33
                                                                               19cv0109 LAB (KSC)
 1   account showed that the movie was purchased at 9:08 p.m. on April 14, 2012. No movie
 2   was purchased on April 13. (Lodgment No. 1, vol. 19 at 3518.)
 3         During the same April 17, 2012 phone interview, Maraglino told Detective
 4   Patterson that when she left for the store with Lopez at about 7:00 p.m. on April 13, Perez
 5   was getting dressed to go out. She did not see him again until about midnight.
 6   (Lodgment No. 3, vol. 5 at 1261.) When the detective told her Perez had reported
 7   stopping by the house with Killgore after picking her up, Maraglino became flustered.
 8   She said that maybe they tiptoed around her while she slept on the couch. She repeatedly
 9   responded to the detective’s questions with “I don’t recall” and “I did not see her.” (Id. at
10   1265–67.) She became increasingly frustrated, insisting to Detective Patterson that he
11   would not get her to contradict Perez. She then hung up on him. (Id. at 1266–67.)
12         By April 19, 2012, Maraglino had a new cell phone number. And the cell phone
13   Maraglino had in her possession when she was arrested weeks later14 was not the phone
14   she had used on April 13, 2012. (Lodgment No. 1, vol. 19 at 3533.) That phone was
15   recovered nearly eighteen months later in Missouri, in a closet in the apartment of
16   Maraglino’s brother, under several suitcases, disassembled, and without a battery. (Id. at
17   3529–30, 3536; vol. 21 at 3710.) Forensic examination of the cell phone revealed that
18   Maraglino had deleted much of the phone’s content, including texts between herself and
19   Killgore. (Id., vol. 17 at 3179–84.) Law enforcement was nonetheless able to retrieve
20   the deleted messages from Verizon. (Id. at 3179–82.)
21         Based on the evidence of numerous and varied lies Maraglino told different people
22   after Killgore went missing, a reasonable juror could infer that Maraglino had originally
23   assumed no one knew she had spoken to Killgore on April 13 and given her blessing to
24   go on the “date” with Perez. And when viewed in the light most favorable to the
25
26
     14
27     Maraglino was arrested on May 10, 2012 at a hotel in downtown San Diego.
     (Lodgment No. 1, vol. 21 at 3666.)
28

                                                  34
                                                                                 19cv0109 LAB (KSC)
 1   prosecution, Maraglino’s repeated lying about it supports an inference that, from the
 2   beginning, Maraglino was part of the plan to dupe Killgore into accepting Perez’s
 3   invitation.
 4         As she did on direct appeal, Maraglino claims that her initial internet searches
 5   show she looked up generic “dinner cruises” as opposed to the specific “Hornblower”
 6   dinner cruise. (See Pet. at 14–15.) She contends that she did not know the Hornblower
 7   dinner cruise set off at 7:00 p.m. until after she spoke to Killgore and as such, she did not
 8   knowingly deceive Killgore to get her to go with Perez. (Id. at 15.) Maraglino’s
 9   defense counsel made these same arguments at trial and given the verdict, it is clear the
10   jury rejected them. (See Lodgment No. 1, vol. 27 at 4510–11, 4518–19.) The Jackson
11   standard “leaves juries broad discretion in deciding what inferences to draw from the
12   evidence presented at trial” and does not permit “fine-grained factual parsing.” Coleman,
13   566 U.S. at 655. Maraglino’s argument is based on the notion that innocent alternate
14   explanations undercut the reasonableness of the jury’s inferences; but whether an
15   explanation was believed is solely a question for the jury. It is not for this Court to
16   second-guess the jury’s decision to credit or discredict a particular explanation where, as
17   here, the jury’s ultimate conclusion is based on reasonable inferences supported by the
18   evidence as a whole. See Cavazos, 565 U.S. at 7 (holding that Jackson “unambiguously
19   instructs that a reviewing court ‘faced with a record of historical facts that supports
20   conflicting inferences must presume – even if it does not affirmatively appear in the
21   record – that the trier of fact resolved any such conflicts in favor of the prosecution, and
22   must defer to that resolution.’”)
23         In sum, Maraglino has not overcome the “doubly deferential” standard of review
24   under AEDPA and Jackson. When viewed in the light most favorable to the verdict, the
25   evidence was sufficient to support Maraglino’s conspiracy conviction. See Juan H., 408
26   F.3d at 1275; see also Jones v. Wood, 207 F.3d 557, 563 (9th Cir. 2000) (finding
27   sufficient evidence for murder conviction where “evidence was almost entirely
28   circumstantial and relatively weak”). Specifically, given the evidence of Maraglino’s

                                                   35
                                                                                  19cv0109 LAB (KSC)
 1   relationship with Perez, her interest in BDSM generally and abduction fantasies in
 2   particular, coupled with evidence of her actions before and after Maraglino got into
 3   Perez’s car on April 13, 2012, a reasonable jury could infer Maraglino was guilty of
 4   conspiracy to commit kidnapping beyond a reasonable doubt. See Walters, 45 F.3d at
 5   1358. The state court’s denial of the claim was neither contrary to, nor an unreasonable
 6   application of, clearly established law. See Williams, 529 U.S. at 412-13; 28 U.S.C.
 7   §2254(d)(1). Moreover, the state court’s adjudication did not involve an “unreasonable
 8   determination of the facts in light of the evidence presented in the state court
 9   proceedings,” because Petitioner has not demonstrated that the state court factual findings
10   are objectively unreasonable. See Miller-El v. Cockrell, 537 U.S. 322, 340 (2003); 28
11   U.S.C. § 2254(d)(2).
12                3.     Kidnapping
13         Next, Maraglino contends her kidnapping conviction was based on insufficient
14   evidence. (Pet. at 13.) She raised this claim in her petition for review to the California
15   Supreme Court which was denied without comment or citation. (See Lodgment Nos. 16
16   & 18.) This Court therefore looks through to the last reasoned state court opinion, that of
17   the California Court of Appeal. See Ylst, 501 U.S. at 805–06. The appellate court
18   denied the claim, stating in part:
19                [T]here is sufficient evidence Maraglino aided and abetted the
           kidnapping (and conspired to kidnap, as we discuss in the following section).
20
           The jury could infer Maraglino and Perez planned the Hornblower ruse after
21         Hernandez stopped by and mentioned Killgore’s interest in going.
           Maraglino searched the Internet for “dinner cruise” and “Hornblower San
22
           Diego” after Hernandez left and while Perez was trying to convince Killgore
23         to go. Maraglino then lured Killgore to accompany Perez. Killgore told
           Perez she was reluctant to party with him and would “need [Maraglino] to
24
           say it was ok” to go. She expressed similar reservations to Tal. On Perez’s
25         urging, she called Maraglino. Maraglino laughed and told Killgore to go use
           her ticket because she was pregnant and would get seasick. Killgore told Tal
26
27   ///
28   ///

                                                  36
                                                                                 19cv0109 LAB (KSC)
 1         she decided to go after speaking to Maraglino and texted Perez, “Ok I talked
           to [D]ee [Maraglino] and she [said] she was good with it so i[’]ll go.” The
 2
           jury could infer that Killgore would not have gone without Maraglino’s
 3         encouragement.
 4
 5   (Lodgment No. 14 at 44.)
 6         The appellate court’s denial of the claim was neither contrary to, nor an
 7   unreasonable application of, clearly established law. Under California law, kidnapping
 8   has three elements: (1) a person was unlawfully moved by the use of physical force or
 9   fear; (2) the movement of the person was for a substantial distance and (3) the movement
10   was without the person’s consent. People v. Bell, 179 Cal. App. 4th 428, 435 (Cal. Ct.
11   App. 2009); People v. Jones, 108 Cal. App. 4th 455, 462 (Cal. Ct. App. 2003).
12         The second element – that the victim be moved a substantial distance – is
13   commonly known as the “asportation” element. People v. Rayford, 9 Cal. 4th 1, 14, 36
14   Cal. Rptr. 2d 317 (1994). Kidnapping requires asportation of the victim be accomplished
15   by force or instilling fear. People v. Majors, 33 Cal. 4th 321, 326 (2004). This does not
16   require physical compulsion. (Id. at 326–27.) Rather, where the victim reasonably feels
17   compelled under the circumstances to comply with the defendant’s orders under fear of
18   harm or injury from the defendant, the asportation is forcible. Id. at 327. “In contrast,
19   where the perpetrator tricks the victim into the asportation by fraud, deceit, enticement, or
20   false promises, without application of the requisite force or fear, there is no kidnapping.”
21   People v. Alvarez, 246 Cal. App. 4th 989, 1002 (Cal. Ct. App. 2016).
22         Here, there was no evidence Maraglino herself physically participated in abducting
23   Killgore. Rather, it was the prosecution’s theory that Perez perpetrated the kidnapping
24   and Maraglino was guilty as an aider and abettor or co-conspirator (or both). (See id.,
25   vol. 26 at 4385–90, 4398, 4403-05, ECF No. 16-26.) California law extends liability as
26   principals in a crime to “[a]ll persons concerned in the commission of a crime,” and all
27   those who “aid and abet in its commission.” Cal. Penal Code § 31. A defendant who
28   herself commits the offense is guilty as a direct perpetrator; if she assists another, she is

                                                   37
                                                                                   19cv0109 LAB (KSC)
 1   guilty as an aider and abettor. See People v. Perez, 35 Cal. 4th 1219, 1225 (2005).
 2   Moreover, each member of a conspiracy is criminally responsible for the acts of fellow
 3   conspirators, including the target offense and any other offense committed in furtherance
 4   of, and which follow as a natural and probable consequence of, the conspiracy. People v.
 5   Medina, 46 Cal. 4th 913, 920 (2009); In re Hardy, 41 Cal. 4th 977, 1025–1026 (2007).
 6   Thus, in order to find Maraglino guilty under either an aider and abettor theory or
 7   conspiracy theory, the jury had to first find Perez guilty as the direct perpetrator.
 8         The evidence against Perez was overwhelming. When viewing the evidence in the
 9   light most favorable to the verdict, a reasonable juror could infer that Perez lied to
10   Killgore about having tickets to the Hornblower cruise in order to get her to enter his car
11   voluntarily. Perez’s unsuccessful attempt to avoid driving into Killgore’s apartment
12   complex, where there were surveillance cameras, suggests he sought to avoid detection.
13   While nothing on the surveillance footage shows Perez using “force or fear” to get
14   Killgore to enter his vehicle, ten minutes after Perez’s car exited Killgore’s apartment
15   complex, Killgore texted Tal, “Help.” (Lodgment No. 1, vol. 12 at 2081–83; vol. 8 at
16   3282.) A reasonable juror could surmise that, at that stage, Killgore was no longer a
17   willing passenger.
18         In addition, a stun baton, disposable gloves and handcuffs were recovered from
19   Perez’s vehicle. (Id., vol. 14 at 2574, 2578, 2580; vol. 15 at 2707, 2777.) Killgore’s
20   DNA was found on the prongs of the stun baton and Perez’s DNA was on the handle.
21   (Id. at 2932–33, 2935.) Postmortem evidence indicated the stun baton was used on the
22   left side of Killgore’s face (id., vol. 19 at 3472, 3475–76), suggesting Perez used force to
23   restrain her while she was still a passenger in his car. Perez admitted at trial that after he
24   picked Killgore up, he took her to Maraglino’s house. (Id., vol. 22 at 3873.) A neighbor
25   also reported seeing Perez’s white Ford Explorer at dusk that evening, backing “kind of
26   fast” into Maraglino’s lot and disappearing behind the fence. (Id., vol. 13 at 2175–77,
27   2183.)
28   ///

                                                   38
                                                                                   19cv0109 LAB (KSC)
 1         When viewed in the light most favorable to the verdict, a reasonable juror could
 2   conclude from this evidence that shortly after getting into Perez’s car, Killgore realized
 3   she had been deceived. Her text for help, the stun baton, and the injuries to the left side
 4   of her face, support the conclusion that Perez moved Killgore a substantial distance (to
 5   Maraglino’s house) by means of force or fear and without her consent. Thus, the state
 6   appellate court reasonably concluded that sufficient evidence supported Perez’s
 7   conviction as the direct perpetrator of Killgore’s kidnapping. (See Lodgment No. 6 at
 8   41–44.)
 9         Maraglino appears to argue that there was insufficient evidence to support her
10   kidnapping conviction because there was insufficient evidence to support her conspiracy
11   to kidnap conviction. As discussed above, the state court reasonably concluded that
12   sufficient evidence supported the jury’s conclusion that Maraglino conspired with Perez
13   to commit the kidnapping. And as such, given the evidence that Perez was the direct
14   perpetrator, Maraglino is by definition, guilty of kidnapping as his co-conspirator. See
15   People v. Zacarias, 157 Cal. App. 4th 652, 660 (Cal. Ct. App. 2007) (stating that a
16   conspirator is guilty of acts committed by their co-conspirators, including the target
17   offense, if it is committed).
18         Even assuming arguendo that there was insufficient evidence to support
19   Maraglino’s conspiracy conviction, there was nonetheless sufficient evidence to support
20   her kidnapping conviction as an aider and abettor. For Maraglino to be guilty of
21   kidnapping on an aiding and abetting theory, the prosecution had to prove: (1) Perez
22   kidnapped Killgore; (2) Maraglino knew of Perez’s unlawful intent and intended to
23   assist him in the offense; and (3) Maraglino engaged in conduct that in fact assisted Perez
24   in achieving the kidnapping. See Perez, 35 Cal. 4th 1219 at 1225.
25         Much of the same evidence which supported Maraglino’s conspiracy conviction,
26   discussed above at length, also supports her conviction for kidnapping as an aider and
27   abettor. A reasonable juror could have inferred from the evidence that Maraglino and
28   Perez came up with the idea to dupe Killgore into accepting an invitation to accompany

                                                  39
                                                                                 19cv0109 LAB (KSC)
 1   him on the dinner cruise after hearing about the cruise from Hernandez when she visited
 2   them on the afternoon of April 13, 2012. When Killgore declined Perez’s invitation, he
 3   immediately texted Maraglino that he was “not successful.” It was Maraglino who
 4   ultimately intervened, calling Killgore and convincing her to go on the cruise with Perez.
 5   The evidence further suggested she knew Perez had no intention of taking Killgore on the
 6   cruise. Maraglino lied to Killgore about having tickets. She lied to Hernandez about
 7   talking to Killgore that evening. And she lied to detectives about giving Killgore her
 8   permission to go out with Perez that night. When all the evidence is viewed in the light
 9   most favorable to the prosecution, a reasonable juror could conclude that Maraglino was
10   in on the plan to kidnap Killgore and indeed was crucial in assisting Perez in executing it
11   by manipulating Killgore into leaving with Perez that night. Thus, a rational juror could
12   find that Maraglino aided and abetted Killgore’s kidnapping.
13         In sum, the evidence, and the reasonable inferences a rational juror could draw
14   from it, supports Maraglino’s kidnapping conviction under both the co-conspirator theory
15   and the aiding and abetting theory. The state court’s denial of Petitioner’s claim was
16   neither contrary to, nor an unreasonable application of clearly established law set forth in
17   Jackson. See Williams, 529 U.S. at 412-13; 28 U.S.C. §2254(d)(1). Nor was it based on
18   an unreasonable determination of the facts in light of the state court record. See Miller-El
19   v. Cockrell, 537 U.S. 322, 340 (2003); 28 U.S.C. § 2254(d)(2).
20                4.     First Degree Felony Murder
21         Maraglino also challenges the sufficiency of evidence to support her murder
22   conviction. (See Pet. at 6, 13, ECF No. 3.) She raised this claim in her petition for
23   review to the California Supreme Court, which was denied without comment or citation.
24   (See Lodgment Nos. 16 & 18, ECF Nos. 16-51, 16-53.) Thus, this Court looks through to
25   the opinion of the California Court of Appeal. See Ylst, 501 U.S. at 805–06. The
26   appellate court denied claim, stating, in relevant part:
27   ///
28   ///

                                                   40
                                                                                 19cv0109 LAB (KSC)
 1                Maraglino broadly challenges the sufficiency of the evidence for all of
           her convictions on the basis there was no evidence she knew of any plan to
 2
           commit a criminal offense against Killgore. As discussed above, we
 3         conclude there is ample evidence supporting her culpability for kidnapping
           as a direct aider and abettor and as a conspirator with Perez. Although we
 4
           found insufficient evidence supporting her convictions for torture or
 5         attempted sexual battery, the kidnapping conviction alone is sufficient to
           sustain her first degree felony murder conviction.
 6
 7   (Lodgment No. 14 at 69.)
 8         California’s felony-murder rule makes a killing while committing certain felonies
 9   murder without the necessity of further examining the defendant’s mental state. First
10   degree felony murder is a killing during the course of committing a specified felony.
11   Cal. Penal Code § 189. Murder committed in the perpetration of or attempt to
12   perpetrate kidnapping is felony murder in the first degree. Id.; see also People v.
13   Booker, 51 Cal. 4th 141, 175 (2011).
14         The mental state required for first degree felony murder is “simply the specific
15   intent to commit the underlying felony.” People v. Clark, 63 Cal. 4th 522, 615 (2016)
16   (quoting People v. Cavitt, 33 Cal. 4th 187, 197 (2004)). The actus reus requirement for
17   an aider and abettor to first degree felony murder is aiding and abetting the underlying
18   felony or attempted felony that results in the murder. Cal. Penal Code §§ 31, 189. A
19   defendant must have “harbored the felonious intent either prior to or during the
20   commission of the acts which resulted in the victim’s death.” People v. Brooks, 2 Cal.
21   5th 674, 733 (2017) (quoting People v. Ainsworth, 45 Cal. 3d 984, 1016 (1988). First
22   degree felony murder “does not require proof of a strict causal or temporal relationship
23   between the felony and the killing.” Brooks, 2 Cal. 5th at 733.
24         In Maraglino’s case, the jury was instructed that to establish first degree felony
25   murder, the prosecution was required to prove Maraglino (1) “aided and abetted, or was a
26   member of a conspiracy to commit kidnapping”; (2) “intended to aid or abet the
27   perpetrator in committing or intended that one or more of the members of conspiracy
28   commit kidnapping. . .”; (3) the perpetrator, whom Maraglino was aiding and abetting or

                                                  41
                                                                                19cv0109 LAB (KSC)
 1   with whom Maraglino conspired, personally committed or attempted to commit
 2   kidnapping; and (4) while kidnapping or attempting to kidnap Killgore, the perpetrator
 3   caused her death. 15 (See Lodgment No. 3, vol. 4 at 1161; see also CALCRM No. 540B.)
 4         Here, for the reasons discussed above in sections V(A)(2) and V(A)(3) of this
 5   Order, when the evidence is viewed in the light most favorable to the verdict, a
 6   reasonable juror could conclude that Maraglino conspired with Perez to kidnap Killgore
 7   and that she also aided and abetted the kidnapping, which was perpetrated by Perez. A
 8   reasonable juror viewing the evidence in the light most favorable to the verdict could
 9   conclude that during the of execution of that plan, Killgore was killed. The question of
10   whether Killgore was killed intentionally or accidentally is irrelevant, as is the question
11   of whether it was Perez, Lopez or Maraglino who physically caused her death. See
12   Brooks, 2 Cal. 5th at 733. This is sufficient to support her conviction for felony first
13   degree murder. The state appellate court’s denial of the claim was neither contrary to,
14   nor an unreasonable application of, clearly established law. See Williams, 529 U.S. at
15   407–08. Likewise, the it was not based on an unreasonable determination of the facts.
16   See Miller-El, 537 U.S. at 340.
17                5.     Conclusion
18         For the foregoing reasons, Maraglino has failed to establish the state court’s denial
19   of her claims of insufficient evidence to support her convictions for conspiracy to kidnap,
20   kidnap and felony murder was contrary to, or an unreasonable application of clearly
21   established law. See 28 U.S.C. § 2254(d)(1); Williams, 529 U.S. at 407–08. Further, the
22   state court’s decision was not an unreasonable determination of the facts in light of the
23   state court record. See 28 U.S.C. § 2254(d)(2); Miller-El, 537 U.S. at 340. Therefore,
24   claim one is DENIED in its entirety.
25
26
     15
27     The instruction given the jury also included torture as a possible underlying felony.
     (See Lodgment No. 3, vol. 4 at 1161.) Because the California Court of Appeal reversed
28
     Maraglino’s torture conviction, the instruction’s references to torture are omitted.

                                                  42
                                                                                 19cv0109 LAB (KSC)
 1         B.     Ground Two: Kidnapping Special Circumstance
 2         In ground two Maraglino argues that even if there was sufficient evidence to
 3   convict her of the above counts, there was insufficient evidence to support the jury’s true
 4   finding on the special circumstance allegation that Killgore was murdered while
 5   Maraglino was committing or aiding and abetting her kidnapping. (Pet. at 7, 15–16.)
 6   Specifically, she contends her due process rights were violated because there was
 7   insufficient evidence to show she was a “major participant” in the murder, as required
 8   under California Penal Code sections 190.2(d) and 190.2(a)(17)(B). As a result, she
 9   further claims her sentence to life in prison without the possibility of parole violates her
10   Eighth Amendment right to be free from cruel and unusual punishment. (See id.)
11                1.     State Court Decision
12         Petitioner raised this claim in her petition for review to the California Supreme
13   Couth, which was denied without comment or citation. (See Lodgment Nos. 16 & 18.)
14   As such, this Court looks through to the reasoned opinion of the California Court of
15   Appeal. See Ylst, 501 U.S. at 805–06. It denied the claim, stating in relevant part:
16                What is sufficient to establish the elements for first degree felony
           murder is not necessarily sufficient to establish first degree special
17
           circumstance felony murder. (Clark, supra, 63 Cal.4th at p. 616.) This is
18         because the United States Supreme Court has ruled it unconstitutional under
           the Eighth Amendment to “treat all felony murderers as equally culpable and
19
           eligible for death.” (Banks, supra, 61 Cal.4th at p. 810.) The Eighth
20         Amendment requires states to offer guidance to differentiate those for whom
           death is appropriate from those for whom it is not. (Id. at p. 797.) [Footnote
21
           34: Although the standards articulated for capital liability of aiders and
22         abettors were developed in death penalty cases, they apply equally in cases
           involving eligibility under section 190.2, subdivision (d) for life
23
           imprisonment without parole. (Banks, supra, 61 Cal.4th at p. 804.)]
24
                  California uses a two-step process—first, looking to the existence of
25
           one or more special circumstances, rendering the defendant death eligible
26         (§ 190.2, subd. (a)), and second, evaluating aggravating and mitigating
           factors to determine if death or life imprisonment without parole is
27
           appropriate (§ 190.3). (Banks, supra, 61 Cal.4th at p. 797.) Relevant here,
28         the kidnapping special circumstance recognizes capital liability for a murder

                                                   43
                                                                                  19cv0109 LAB (KSC)
 1   “committed while the defendant was engaged in, or was an accomplice in,
     the commission of . . . [¶] . . . [¶] Kidnapping in violation of Section 207.”
 2
     (§ 190.2. (a)(17)(B).)
 3
            “The standard of review for a sufficiency of the evidence claim as to a
 4
     special circumstance is whether, when evidence that is reasonable, credible,
 5   and of solid value is viewed ‘in the light most favorable to the prosecution,
     any rational trier of fact could have found the essential elements of the
 6
     allegation beyond a reasonable doubt.’” (Clark, supra, 63 Cal.4th at p. 610.)
 7   This is the same standard applied to review the sufficiency of the evidence
     supporting a conviction. (Banks, supra, 61 Cal.4th at p. 804.)
 8
 9         We conclude there is sufficient evidence to support the jury’s true
     findings as to the kidnapping special circumstance allegation as to all three
10
     defendants.
11
                                       ....
12
13          “The special circumstances statute extends death eligibility not only to
     killers, but also to certain aiders and abettors of first degree murder.”
14
     (Banks, supra, 61 Cal.4th at p. 797.) “In order to support a finding of
15   special-circumstance murder . . . against an aider and abettor who is not the
     actual killer, the prosecution must show either that the aider and abettor had
16
     intent to kill (§ 190.2, subd. (c)) or acted with reckless indifference to human
17   life while acting as a major participant in the underlying felony. (§ 190.2,
     subd. (d).)” (People v. Bustos (1994) 23 Cal.App.4th 1747, 1753.)
18
     [Footnote 36 omitted.] In other words, where an aider and abettor of felony
19   murder lacks the intent to kill, section 190.2, subdivision (d) “imposes both a
     special actus reus requirement, major participation in the crime, and a
20
     specific mens rea requirement, reckless indifference with human life” to
21   convict of special-circumstances murder eligible for death. (Banks, supra, p.
     798.) The California Supreme Court defined both of those elements—
22
     “major participant” and “reckless indifference to human life”—in Banks.
23
            To be a “major participant” in a felony, “a defendant’s personal
24
     involvement [in the crimes leading to the victim’s death] must be
25   substantial, greater than the actions of an ordinary aider and abettor to an
     ordinary felony murder.” (Banks, supra, 61 Cal.4th at p. 802.) A jury “must
26
     consider the totality of the circumstances” to determine “whether a
27   defendant’s culpability is sufficient to make him or her death eligible.” (Id.
     at pp. 802, 803.) Among the factors to consider:
28

                                              44
                                                                           19cv0109 LAB (KSC)
 1                 “What role did the defendant have in planning the
           criminal enterprise that led to one or more deaths? What role
 2
           did the defendant have in supplying or using lethal weapons?
 3         What awareness did the defendant have of particular dangers
           posed by the nature of the crime, weapons used, or past
 4
           experience or conduct of the other participants? Was the
 5         defendant present at the scene of the killing, in a position to
           facilitate or prevent the actual murder, and did his or her own
 6
           actions or inaction play a particular role in the death? What did
 7         the defendant do after lethal force was used?”
 8
     (Banks, supra, 61 Cal.4th at p. 803.)
 9
            “No one of these considerations is necessary, nor is any one of them
10
     necessarily sufficient.” (Banks, supra, 61 Cal.4th at p. 803.) Instead, all of
11   these factors “may be weighed in determining the ultimate question, whether
     the defendant’s participation ‘in criminal activities known to carry a grave
12
     risk of death’ [citation] was sufficiently significant to be considered ‘major’
13   [citations].” (Ibid.) “In cases where lethal force is not part of the agreed-
     upon plan, absence from the scene may significantly diminish culpability for
14
     death.” (Id. at p. 803, fn. 5; see Clark, supra, 63 Cal.4th at p. 614.)
15
            “Reckless indifference to human life” under section 190.2,
16
     subdivision (d) can be determined under either a subjective or objective
17   standard. (Clark, supra, 63 Cal.4th at p. 617.) Under the subjective
     standard, “[t]he defendant must be aware of and willingly involved in the
18
     violent manner in which the particular offense is committed, demonstrating
19   reckless indifference to the significant risk of death his or her actions
     create.” (Banks, supra, 61 Cal.4th at p. 801.) Under this standard, there
20
     must be evidence the defendants “‘subjectively appreciated that their acts
21   were likely to result in the taking of innocent life.’” (Id. at pp. 801–802.)
     “Awareness of no more than the foreseeable risk of death inherent in any
22
     armed crime is insufficient; only knowingly creating a ‘grave risk of death’
23   satisfies the constitutional minimum.” (Id. at p. 808.) Likewise, mere
     participation in inherently dangerous felonies subject to first degree felony
24
     murder treatment does not suffice to show that a defendant acted with
25   reckless indifference to human life. (Id. at pp. 809–810.)
26
           By contrast, the objective standard considers “what ‘a law abiding
27   person would observe in the actor’s situation.’” (Clark, supra, 63 Cal.4th at
     p. 617.) “[A] defendant’s good faith but unreasonable belief that he or she
28

                                             45
                                                                          19cv0109 LAB (KSC)
 1   was not posing a risk to human life in pursuing the felony does not suffice to
     foreclose a determination of reckless indifference to human life.” (Id. at p.
 2
     622.) Among the factors to consider for objective recklessness are: (1)
 3   defendant’s knowledge weapons will be used, defendant’s personal use of
     weapons, and the number of weapons involved; (2) defendant’s physical
 4
     presence and opportunities to prevent the murder and/or aid the victim; (3)
 5   the duration of the felony and whether the victim was murdered after a
     prolonged period of restraint; (4) the defendant’s knowledge of a cohort's
 6
     likelihood of killing; and (5) the defendant’s efforts to minimize the risks of
 7   violence in the commission of the felony. (Id. at pp. 618–623.)
 8
            Maraglino contends there is insufficient evidence she acted with intent
 9   to kill—or that she was a major participant in the kidnapping who acted with
     reckless indifference to human life. As a result, she argues her sentence of
10
     life without parole violates the Eighth Amendment. We disagree and
11   conclude the jury could reasonably infer she was both a major participant
     and acted with reckless indifference to human life. (§ 190.2, subd. (d).)
12
13          There is sufficient evidence to support the inference Maraglino was a
     major participant in the kidnapping. Killgore made it clear she would not
14
     accompany Perez on the dinner cruise without Maraglino’s approval.
15   Maraglino provided essential assistance, convincing Killgore to accompany
     Perez. The jury could infer she helped plan the kidnapping conspiracy
16
     shortly after Hernandez came and told them about her recent experience on
17   the Hornblower cruise. After Killgore initially declined the invitation, Perez
     texted Maraglino, “That guy wasn’t successful,” and Maraglino responded,
18
     “Tomorrow is another day.” As Perez was trying to convince Killgore to go
19   on the cruise, Maraglino was searching the Internet on her phone for “dinner
     cruise” and “Hornblower San Diego.”
20
21          After the “Help” text, when Hernandez called Maraglino worriedly,
     Maraglino denied having spoken to Killgore. That night, she told Perez to
22
     get rid of Killgore’s cell phone downtown. She later tried to hide her role,
23   telling detectives she had only let Killgore get Perez’s help for the move, not
     go out with him. Maraglino deleted her text messages, disassembled her cell
24
     phone, and hid it in the bottom of a closet in her brother’s house in Missouri.
25   She was at the hotel when Lopez penned her confession letter and flew to
     Virginia while Lopez attempted suicide in the hotel room. Based on the
26
     totality of circumstances, the jury could reasonably find Maraglino was a
27   major participant in criminal activities known to pose a grave risk of death
     (Banks, supra, 61 Cal.4th at p. 803). [Footnote 37: Maraglino relies heavily
28

                                           46
                                                                          19cv0109 LAB (KSC)
 1   on Banks, which reversed a true special circumstance finding as to the
     getaway driver in an armed robbery. (Banks, supra, 61 Cal.4th at pp. 804–
 2
     811.) However, Maraglino’s involvement was substantially greater than the
 3   getaway driver in Banks, who played no role in planning the robbery or
     procuring the weapons and was absent from the scene during the robbery
 4
     and murder. (Id. at p. 805.)]
 5
            There is sufficient evidence from which the jury could find Maraglino
 6
     acted with reckless indifference to human life under either a subjective or
 7   objective standard. The jury could reasonably find Maraglino knowingly
     created a grave risk of death, beyond the risk posed in aiding any
 8
     kidnapping. This was no ordinary kidnapping; it was a BDSM-related
 9   kidnapping to fulfill shared sexual fantasies. Maraglino and Perez fantasized
     about kidnapping a person without consent and beating, raping, and killing
10
     her. She had a video in her possession showing Perez continuing in extreme
11   BDSM activity with a woman past the point of consciousness. Her fantasy
     writings involved abduction, torture, and murder. Maraglino signed a
12
     release of liability form indicating her awareness that BDSM activities with
13   Perez could result in “loss of life.” She also authored a document on the day
     of Killgore’s murder releasing her anger to Perez and entrusting justice in
14
     his hands.
15
            Likewise, under an objective standard, the jury could find that a
16
     reasonable person in Maraglino’s situation would have recognized the risk
17   her actions posed to Killgore’s life. Maraglino knew Perez’s sexual interests
     and the risks of engaging in BDSM with him, and the jury could infer she
18
     was home during Killgore’s prolonged restraint. (Clark, supra, 63 Cal.4th at
19   pp. 618–621.) Given the fantasies they shared, the jury could infer a
     reasonable person would know Perez’s likelihood to kill Killgore. (Id. at p.
20
     621.) There is no indication Maraglino tried to minimize the risk of violence
21   during the kidnapping. (Id. at pp. 621–622.) Given her dislike of Killgore
     and letter entrusting justice to Perez, the jury could infer a reasonable person
22
     would have recognized an elevated risk to human life beyond the risk
23   apparent in any kidnapping. (Cf. id. at pp. 622–623.) [Footnote 38: In
     Clark, supra, 63 Cal.4th 522, the court found insufficient evidence the
24
     defendant was recklessly indifferent to human life under an objective
25   standard. (Id. at p. 623.) Although the defendant planned and organized the
     crime and set it in motion, he took efforts to minimize the possibility of
26
     violence and was not on the ground for the immediate events leading up to
27   the murder. (Ibid.) The court concluded there was nothing in the plan that
     elevated the risk to human life beyond those posed in any armed robbery.
28

                                            47
                                                                          19cv0109 LAB (KSC)
 1         (Ibid.) Here, by contrast, the jury could properly find that a reasonable
           person in Maraglino’s situation would have foreseen a risk to Killgore’s life
 2
           beyond the risk apparent in any kidnapping.]
 3
                 Therefore, substantial evidence supports Maraglino’s true special
 4
           circumstance finding, and her LWOP sentence does not violate the Eighth
 5         Amendment.
 6
 7   (Lodgment No. 14 at 70–78.)
 8                2.     Discussion
 9         The state court’s denial of Maraglino’s claim was neither contrary to, nor an
10   unreasonable application of, clearly established law. The standard on habeas review for
11   assessing challenges to the sufficiency of evidence supporting a sentencing enhancement
12   is the same as that for weighing the sufficiency of evidence underlying a criminal
13   conviction. See Garcia v. Carey, 395 F.3d 1099, 1102 (9th Cir. 2005); see also Jackson,
14   443 U.S. at 321.
15         As the appellate court noted, under California law, a defendant can be sentenced to
16   life without the possibility of parole for first degree felony murder if a jury finds a special
17   circumstance to be true. Specifically, California Penal Code section 190.2(d) states:
18               [E]very person, not the actual killer, who, with reckless indifference
           to human life and as a major participant, aids, abets, counsels, commands,
19
           induces, solicits, requests, or assists in the commission of a felony
20         enumerated in paragraph (17) of subdivision (a) which results in the death of
           some person or persons, and who is found guilty of murder in the first
21
           degree therefor, shall be punished by death or imprisonment in the state
22         prison for life without the possibility of parole if a special circumstance
           enumerated in paragraph (17) of subdivision (a) has been found to be true.
23
24   Cal. Penal Code § 190.2(d). Kidnapping is one of the enumerated felonies. Cal.
25   Penal Code § 190.2(a)(17)(B).
26   ///
27   ///
28   ///

                                                   48
                                                                                   19cv0109 LAB (KSC)
 1         The jury was instructed pursuant to CALCRIM No. 700 that if it found Maraglino
 2   guilty of first degree felony murder, it must then decide if evidence proved the special
 3   circumstance allegation beyond a reasonable doubt. (Lodgment No. 3, vol. 4 at 1168.)
 4   Specifically, the court instructed jurors under CALCRIM No. 730 that in order to find the
 5   special circumstance to be true as to Maraglino, the prosecutor must prove the following:
 6                1.    The defendant committed or attempted to commit or aided and
                        abetted or was a member of a conspiracy to commit the crime
 7
                        of kidnapping;
 8
                  2.    The defendant intended to commit or intended to aid and abet
 9
                        the perpetrator in committing or intended that one or more of
10                      the members of the conspiracy commit the crime of
                        kidnapping;
11
12                3.    If the defendant did not personally commit or attempt to
                        commit the crime of kidnapping, then a perpetrator, whom the
13
                        defendant was aiding and abetting before or during the killing
14                      or with whom the defendant conspired, personally committed
                        or attempted to commit the crime of kidnapping; AND
15
16                4.    The defendant or a perpetrator whom the defendant was aiding
                        and abetting before or during the killing or with whom the
17
                        defendant did an act that caused the death of another person.
18
19   (Lodgment No. 3, vol. 4 at 1173; see also CALCRIM No. 730.)
20         Furthermore, the court instructed the jury on the specific intent required to find the
21   special circumstance to be true as to an accomplice, as follows:
22                If you decide that a defendant is guilty of first degree murder but was
           not the actual killer, then, when you consider the special circumstance of
23
           murder during the commission or attempted commission of a kidnapping,
24         you must also decide whether the defendant acted either with intent to kill or
           with reckless indifference to human life.
25
26                In order to prove this special circumstance for a defendant who is not
           the actual killer but who is guilty of first degree murder as an aider and
27
           abettor or a member of a conspiracy, the People must prove either that the
28         defendant intended to kill, or the People must prove all of the following:

                                                  49
                                                                                 19cv0109 LAB (KSC)
 1                1. The defendant’s participation in the crime began before or during
           the killing;
 2
 3                2. The defendant was a major participant in the crime;
 4
                  AND
 5
                 3. When the defendant participated in the crime, he or she acted with
 6
           reckless indifference to human life.
 7
                 A person acts with reckless indifference to human life when he or she
 8
           knowingly engages in criminal activity that he or she knows involves a
 9         grave risk of death.
10
                   The People do not have to prove that the actual killer acted with intent
11         to kill or with reckless indifference to human life in order for the special
           circumstance of murder during the commission of a kidnapping to be true.
12
13                If you decide that the defendant is guilty of first degree murder, but
           you cannot agree whether the defendant was the actual killer, then, in order
14
           to find this special circumstance true, you must find either that the defendant
15         acted with intent to kill or you must find that the defendant acted with
           reckless indifference to human life and was a major participant in the crime.
16
17                If the defendant was not the actual killer, then the People have the
           burden of proving beyond a reasonable doubt that he or she acted with either
18
           the intent to kill or with reckless indifference to human life and was a major
19         participant in the crime for the special circumstance of murder during the
           commission or attempted commission of a kidnapping to be true. If the
20
           People have not met this burden, you must find this special circumstance has
21         not been proved true for that defendant.
22
23   (Lodgment No. 1, vol. 5 at 1169–70; see also CALCRIM No. 703.)
24         While the jury was specifically instructed on the definition of “reckless
25   indifference,” it was not instructed as to a precise definition for what constitutes a “major
26   participant.” Such a term within a statute, however, need not be further defined when it
27   expresses a concept within a jury’s ordinary experience. United States v. Moore, 921
28   F.2d 207, 210 (9th Cir. 1990); see also Abernathy v. Terhune, 60 Fed. Appx. 143, 145,

                                                  50
                                                                                 19cv0109 LAB (KSC)
 1   2003 WL 1194240 (9th Cir. 2003) (“[W]e hold here that the term “major participant” is a
 2   term within the ordinary experience of the jury.”)
 3         As the appellate court discussed, the California Supreme Court considered the
 4   scope of “major participant” requirement in People v. Banks, 61 Cal. 4th 788, 797–98
 5   (2015). In Banks, the court reviewed the circumstances under which an accomplice who
 6   “lacks the intent to kill may qualify as a major participant so as to be statutorily eligible
 7   for the death penalty” or a sentence of life without the possibility of parole. See id. at
 8   794, 804. The defendant in Banks, Lovie Matthews, was a getaway driver in an armed
 9   robbery committed by Banks and other co-defendants. Id. During the robbery and while
10   escaping, Banks shot and killed one of the victims. Id. at 794–95. Matthews was found
11   guilty of first degree felony murder as an accomplice. Id. at 797. The court in Banks
12   reversed the jury’s special circumstance true finding, concluding the evidence insufficient
13   to support the conclusion that Matthews was a “major participant.” Id. at 804–05. The
14   court reasoned there was no evidence Matthews had any role in planning the robbery or
15   procuring the weapons and he was not present during the murder. The court concluded
16   that, “Matthews was, in short, no more than a getaway driver” and as such, he was not a
17   “major participant.” Id. at 805.
18         The Banks court identified a non-exhaustive list of relevant factors to be
19   considered in determining whether an aider and abettor is a “major participant”: the
20   person’s role in planning the enterprise that led to death; their role in supplying lethal
21   weapons; their awareness of dangers posed by the nature of the crime, weapons used, or
22   experience or conduct of other participants; their presence at the scene and position to
23   facilitate or prevent the murder; whether their action or inaction played a role in the
24   death; and what they did after lethal force was used. Banks, 61 Cal. 4th at 803.
25         Here, a reasonable juror could have concluded Maraglino was a major participant.
26   When viewed in the light most favorable to the jury’s verdict, evidence showed that
27   Maraglino was integral in planning and assisting in carrying out Killgore’s abduction. As
28   discussed above, evidence suggested Perez and Maraglino came up with the plan to lure

                                                   51
                                                                                   19cv0109 LAB (KSC)
 1   Killgore with an invitation to a Hornblower cruise after hearing Hernandez discuss it on
 2   the afternoon of April 13, 2012. (Lodgment No. 1, vol. 13 at 2273–74, 2277, 2281–83.)
 3   Perez went to Killgore’s apartment only a few hours later to ask her to join him, despite
 4   not having tickets as he claimed. (Id., vol. 12 at 2057.) A reasonable juror could infer
 5   that Maraglino was critically involved in this, as well. Perez had never been to Killgore’s
 6   apartment before and told Killgore he had “asked around” to find out where she lived,
 7   suggesting Maraglino could have helped provide the information to him. (Id., vol. 12 at
 8   2055, 2058.) When Killgore declined Perez’s invitation, Perez texted Maraglino that he
 9   was “not successful.” (Id., vol. 15 at 2642–43; vol. 18 at 3267.) Killgore only changed
10   her mind after Maraglino called Killgore and encouraged her to go with Perez. (Id., vol.
11   12 at 2068, 2073; vol. 17 at 3156–57; vol. 18 at 3275–76, 3347.) Thus, Maraglino’s
12   involvement was essential to executing the plan.
13         Furthermore, evidence showed that minutes after Killgore sent the “help” text to
14   Tal, Perez then texted Maraglino and returned to Maraglino’s house with Killgore. (Id.
15   vol. 13 at 2175–77, 2183; vol. 18 at 3283.) Perez texted Maraglino again, telling her to
16   “come home.” (Id., vol. 18 at 3285.) A reasonable juror could have inferred that
17   Killgore was killed after Maraglino (and Lopez) returned to the house.
18         In addition, there was extensive evidence, as discussed above, that Maraglino was
19   directly involved in covering up the crime. She lied repeatedly to Killgore’s friends and
20   law enforcement. (See id., vol. 13 at 2297–98, 2301; vol. 18 at 3286; vol. 19 at 3512–16;
21   see also Lodgment No. 3, vol. 5 at 1253, 1257, 1260.) She also helped Perez create trail
22   of false evidence. As Perez drove to downtown San Diego with Killgore’s cell phone, he
23   and Maraglino exchanged texts to make it appear she was spending a quiet night at home,
24   watching movies. (Lodgment No. 1, vol. 18 at 3287–88.) She later attempted to destroy
25   evidence of her cell phone communications with Killgore by wiping data from her phone
26   and hiding it in her brother’s closet in another state. (Id., vol. 17 at 3179–84; vol. 19 at
27   3529–30, 3536; vol. 21 at 3710.) Given all the evidence, when viewed in the most
28   ///

                                                   52
                                                                                  19cv0109 LAB (KSC)
 1   favorable light, the state court reasonably concluded there was sufficient evidence to
 2   establish Maraglino was a “major participant.”
 3         There was also sufficient evidence Maraglino acted with reckless indifference to
 4   human life. Evidence suggested Killgore was kidnapped as part of a BDSM fantasy.
 5   Maraglino had repeatedly expressed interest in violent abductions, including “kidnapping
 6   a girl off the street, taking her somewhere, playing with her, beating her, and raping her.”
 7   (Id. at 1346–47; vol. 9 at 1415; vol. 11 at 1858, 1884.) Given their relationship,
 8   Maraglino also knew Perez had an extensive history of choking and beating women
 9   (among other things) during BDSM activities. (Id. vol. 8 at 1342–43; vol. 9 at 1418,
10   1429; vol. 11 at 1925–28, 1931; vol. 12 at 1960–61, 1996.) In addition, Maraglino knew
11   Killgore was not interested in BDSM and would not consent to participating. (See id.,
12   vol. 13 at 2246.) In short, Maraglino knew, or should have known, that kidnapping
13   Killgore with Perez as part of a nonconsensual BDSM abduction fantasy involved a grave
14   risk of death. See Clark, 63 Cal. 4th at 621 (noting a defendant’s knowledge of a cohort’s
15   propensity for violence creating a grave risk of death is relevant in determining reckless
16   indifference).
17         Thus, the state appellate court reasonably concluded sufficient evidence supported
18   the jury’s special circumstance true finding. As such, the denial of Maraglino’s due
19   process claim was neither contrary to, nor an unreasonable application of, clearly
20   established law Jackson. See Williams, 529 U.S. at 412–13; 28 U.S.C. §2254(d)(1). Nor
21   was it based on an unreasonable determination of the facts in light of the state court
22   record. See Miller-El v. Cockrell, 537 U.S. 322, 340 (2003); 28 U.S.C. § 2254(d)(2).
23         Finally, as for the Eighth Amendment aspect of Petitioner’s claim, the Supreme
24   Court has held that the Eighth Amendment prohibits “sentences that are disproportionate
25   to the crime committed.” Solem v. Helm, 463 U.S. 277, 284 (1983). The Supreme Court
26   has found that imposition of the death penalty on a defendant convicted of felony murder
27   as an accomplice does not violate the Eighth Amendment where the defendant was a
28   major participant in the underlying felony and acted with reckless indifference to human

                                                  53
                                                                                 19cv0109 LAB (KSC)
 1   life. Tison v. Arizona, 481 U.S. 137, 152, 157–58 (1987). Furthermore, the Court has
 2   never held that a sentence of life without the possibility of parole for felony murder
 3   conviction violates the Eighth Amendment’s proscription against disproportionate
 4   sentences. See Harmelin v. Michigan, 501 U.S. 957, 1004 (1991) ((Kennedy, J.,
 5   concurring) (stating that “no sentence of imprisonment would be disproportionate” for
 6   the crime of felony murder, even though, like aiding and abetting murder, felony murder
 7   does not require the specific intent to kill) (quoting Solem, 463 U.S. at 290 n. 15)). Thus,
 8   Maraglino’s sentence to life without the possibility of parole for felony murder is not
 9   disproportionate. See Harmelin, 501 U.S. at 1004. The appellate court’s denial of the
10   claim was neither contrary to, nor an unreasonable application of, clearly established law.
11   See Williams, 529 U.S. at 407–08; see also 28 U.S.C. § 2254(d). Therefore, claim two is
12   DENIED in its entirety.
13   VI.   REQUEST FOR APPOINTMENT OF COUNSEL
14         In her Petition, Maraglino asks this Court to appoint counsel. (See Pet. at 17–18.)
15   The Sixth Amendment right to counsel does not extend to federal habeas corpus actions
16   by state prisoners. McCleskey v. Zant, 499 U.S. 467, 495 (1991); Chaney v. Lewis, 801
17   F.2d 1191, 1196 (9th Cir. 1986); Knaubert v. Goldsmith, 791 F.2d 722, 728 (9th Cir.
18   1986). However, financially eligible habeas petitioners seeking relief pursuant to 28
19   U.S.C. § 2254 may obtain representation whenever the court “determines that the
20   interests of justice so require.’” 18 U.S.C. § 3006A(a)(2)(B) (West Supp. 2007);
21   Terrovona v. Kincheloe, 912 F.2d 1176, 1181 (9th Cir. 1990); Bashor v. Risley, 730 F.2d
22   1228, 1234 (9th Cir. 1984).
23         The appointment of counsel is discretionary when no evidentiary hearing is
24   necessary. Terrovona, 912 F.2d at 1177; Knaubert, 791 F.2d at 728. In the Ninth
25   Circuit, “[i]ndigent state prisoners applying for habeas relief are not entitled to appointed
26   counsel unless the circumstances of a particular case indicate that appointed counsel is
27   necessary to prevent due process violations.” Chaney, 801 F.2d at 1196; Knaubert, 791
28   F.2d at 728–29. Factors to be considered are the likelihood of success on the merits and

                                                   54
                                                                                  19cv0109 LAB (KSC)
 1   whether the issues involved are too complex for the petitioner. Weygandt v. Look, 718
 2   F.2d 952, 954 (9th Cir. 1983). In addition, the appointment of counsel may be necessary
 3   if the petitioner has such limited education that he or she is incapable of presenting his or
 4   her claims. La Mere v. Risley, 877 F.2d 622, 626 (9th Cir. 1987).
 5         The issues in the present case are not too complex for Maraglino. She has
 6   sufficiently represented herself to date. The claims she raised in the Petition were also
 7   raised and fully briefed by her appellate counsel on direct appeal. Further, from the face
 8   of the petition, filed pro se, it appears that Petitioner has a sufficient grasp of the issues.
 9   The Petition was pleaded sufficiently to warrant this Court’s order directing Respondent
10   to file an answer or other responsive pleading to the Petition. As the court in Knaubert
11   noted: “unless an evidentiary hearing is held, an attorney’s skill in developing and
12   presenting new evidence is largely superfluous; the district court is entitled to rely on the
13   state court record alone.” Knaubert, 791 F.2d at 729 (citing Sumner v. Mata, 449 U.S.
14   539, 545–57 (1981), and 28 U.S.C. §2254(d)). Moreover, as noted above, “[t]he
15   procedures employed by the federal courts are highly protective of a pro se petitioner’s
16   rights. The district court is required to construe a pro se petition more liberally than it
17   would construe a petition drafted by counsel.” Knaubert, 791 F.2d at 729 (citing Haines
18   v. Kerner, 404 U.S. 519, 520 (1972) (holding pro se complaint to less stringent standard)
19   (per curiam)); Bashor, 730 F.2d at 1234. For the above reasons, the “interests of justice”
20   in this matter do not compel the appointment of counsel. See LaMere, 827 F.2d at 626.
21   Accordingly, Petitioner’s request for appointment of counsel is DENIED.
22   VII. CERTIFICATE OF APPEALABILITY
23         Under AEDPA, a state prisoner seeking to appeal a district court’s denial of a
24   habeas petition must obtain a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A).
25   The district court may issue a certificate of appealability if the petitioner has made a
26   substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To
27   satisfy this standard, a petitioner must show that “reasonable jurists would find the
28   ///

                                                    55
                                                                                     19cv0109 LAB (KSC)
 1   district court’s assessment of the constitutional claims debatable or wrong.” Slack v.
 2   McDaniel, 529 U.S. 473, 484 (2000).
 3         The federal rules governing habeas cases brought by state prisoners require a
 4   district court that issues an order denying a habeas petition to either grant or deny a
 5   certificate of appealability. See Rules Governing § 2254 Cases, Rule 11(a). The Ninth
 6   Circuit has noted that the standard for granting a certificate of appealability is “relatively
 7   low.” Jennings v. Woodford, 290 F.3d 1006, 1010 (9th Cir. 2002). A petitioner “need
 8   not show that he should prevail on the merits,” Lambright v. Stewart, 220 F.3d 1022,
 9   1025 (9th Cir. 2000), but may be entitled to a certificate when the “questions are
10   adequate to deserve encouragement to proceed further.” Barefoot v. Estelle, 463 U.S.
11   880, 893 n. 4 (1983) (superseded on other grounds by 28 U.S.C. § 2253(c)(2)). Here,
12   Maraglino has failed to make “a substantial showing of the denial of a constitutional
13   right,” and reasonable jurists would not find debatable this Court’s assessment of her
14   claims. See Slack, 529 U.S. at 484. Accordingly, a certificate of appealability DENIED.
15   VII. CONCLUSION
16         Based on the foregoing, the Court DENIES the petition for writ of habeas corpus;
17   DENIES the request for appointment of counsel and DENIES a certificate of
18   appealability.
19   IT IS SO ORDERED.
20   DATED: December 11, 2019                   ____________________________________
                                                         Larry Alan Burns
21
                                                       United States District Judge
22
23
24
25
26
27
28

                                                   56
                                                                                   19cv0109 LAB (KSC)
